Exhibit 10.1

 

McGRATH RENTCORP

 

EMPLOYEE STOCK OWNERSHIP PLAN

 

Prepared: Revised as of September 10, 2003



--------------------------------------------------------------------------------

CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

1.

  NATURE OF PLAN.    1

2.

  DEFINITIONS.    2

3.

  ELIGIBILITY.    17

4.

  PARTICIPATION IN ALLOCATION OF BENEFITS.    18     (a)   Participation.    18
    (b)   Leave of Absence.    18     (c)   Omission of Eligible Employee.    19
    (d)   Inclusion of Ineligible Employee.    19     (e)   Suspended
Participation.    19     (f)   Inactive Participation.    20     (g)   Uniformed
Services Participants    20

5.

  EMPLOYER CONTRIBUTIONS.    21     (a)   Amount of Contribution.    21     (b)
  Time for Making Contribution.    21     (c)   Form of Contribution.    21

6.

  INVESTMENT OF TRUST ASSETS.    22     (a)   Authorized Investments.    22    
(b)   Investment Duties.    22     (c)   Plan Loans.    22     (d)  
Nonrecognition of Gain.    23

7.

  ALLOCATIONS TO ACCOUNTS.    25     (a)   Individual Accounts.    25     (b)  
Company Stock Account.    25     (c)   Other Investments Account.    27

8.

  EXPENSES OF THE PLAN AND TRUST.    28

9.

  VOTING COMPANY STOCK.    29

10.

  DISCLOSURE TO PARTICIPANTS.    30     (a)   Summary Plan Description.    30  
  (b)   Summary Annual Report.    30     (c)   Annual Statement.    30     (d)  
Notice of Rollover Treatment.    31     (e)   Additional Disclosure.    31

 

i



--------------------------------------------------------------------------------

11.

   ALLOCATION OF EMPLOYER CONTRIBUTIONS AND FORFEITURES.    32      (a)  
Allocation of Employer Contributions and Forfeitures.    32      (b)  
Allocation Limitations.    34

12.

   DETERMINATION OF PLAN BENEFIT VESTING AT DEATH, DISABILITY OR RETIREMENT.   
37      (a)   Normal Retirement.    37      (b)   Disability Retirement.    37  
   (c)   Deferred Retirement.    37

13.

   OTHER TERMINATION OF SERVICE AND VESTING.    38      (a)   Vesting Schedule.
   38      (b)   Vesting Upon Reemployment.    38      (c)   Forfeitures.    39
     (d)   Cash-Out Distribution.    40

14.

   DISTRIBUTION OF PLAN BENEFIT.    42      (a)   Death, Disability or
Retirement.    42      (b)   Other Termination of Participation.    42      (c)
  Death Prior to Distribution.    42      (d)   Valuation Date.    42      (e)  
Consent and Notice Requirements.    43      (f)   Required Commencement of
Benefit Distribution    43      (g)   Undistributed Accounts.    44      (h)  
Optional Direct Transfer of Eligible Rollover Distributions.    45      (i)  
Lien on Distribution.    45      (j)   Automatic Rollovers.    45

15.

   HOW PLAN BENEFIT WILL BE DISTRIBUTED.    46      (a)   Form of Distribution.
   46      (b)   Beneficiaries.    46      (c)   Location of Participant or
Beneficiary Unknown    47

16.

   RIGHTS AND OPTIONS ON DISTRIBUTED SHARES OF COMPANY STOCK.    48      (a)  
“Put” Option.    48      (b)   Right of First Refusal.    48      (c)   Other
Options.    48

17.

   SPECIAL PROVISIONS.    49      (a)   Diversification of Investments.    49  
   (b)   Cash Dividends.    49      (c)   In-Service Distributions.    50

18.

   ADMINISTRATION.    52      (a)   Named Fiduciaries for Administration of Plan
and for Investment and Control of Plan Assets.    52      (b)   Investment of
Plan Assets.    54      (c)   Funding Policy.    54      (d)   Claims
Procedures.    54      (e)   Qualified Domestic Relations Orders.    56      (f)
  General.    58

19.

   AMENDMENT AND TERMINATION.    59      (a)   Amendment.    59      (b)  
Changes in the Code.    59      (c)   Termination, Partial Termination or
Complete Discontinuance of Contributions    59      (d)   Determination by
Internal Revenue Service.    60      (e)   Return of Employer’s Contribution.   
60

 

ii



--------------------------------------------------------------------------------

20.

   MISCELLANEOUS.    61      (a)   Participation by Affiliated Company.    61  
   (b)   Limitation of Rights; Employment Relationship.    61      (c)   Merger;
Transfer of Assets.    61      (d)   Prohibition Against Assignment.    61     
(e)   Applicable Law; Severability.    62

21.

   TOP-HEAVY RULES.    63      (a)   Purpose and Effect.    63      (b)  
Top-Heavy Plan.    63      (c)   Key Employee.    64      (d)   Aggregated
Plans.    65      (e)   Minimum Vesting.    65      (f)   Minimum Employer
Contribution.    66      (g)   Coordination of Benefits.    66

22.

   EXECUTION.    67

 

 

iii



--------------------------------------------------------------------------------

McGRATH RENTCORP

 

EMPLOYEE STOCK OWNERSHIP PLAN

 

Section 1. NATURE OF PLAN.

 

(a) The purpose of this Plan is to enable participating Employees of the Company
and of any participating affiliates to share in the growth and prosperity of the
Company and to provide Participants with an opportunity to accumulate capital
for their future economic security. A primary purpose of the Plan is to enable
Participants to acquire a proprietary interest in the Company. Consequently,
Employer Contributions made to the Trust will be primarily invested in Employer
Securities.

 

(b) This Plan, originally effective as of January 1, 1985, and amended and
restated effective as of January 1, 1989, and amended from time to time, is
amended and herein restated effective as of September 12, 2003. The Plan is
intended to qualify as an Employee Stock Ownership Plan, as defined in Section
4975(e)(7) of the Internal Revenue Code (hereinafter referred to as the “Code”),
and as a stock bonus plan under Section 401(a) of the Code. This Plan is adopted
as an amendment and restatement of the Company’s existing Employee Stock
Ownership Plan, originally effective as of January 1, 1985. Effective as of
January 1, 2002, this Plan reflects certain provisions of the Economic Growth
and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), intended as good faith
compliance with the requirements of EGTRRA. Such EGTRRA provisions, if
applicable, shall be construed in accordance with EGTRRA and the guidance issued
thereunder, and shall supercede those specific provisions of the Plan to the
extent those provisions are inconsistent with the EGTRRA provisions.

 

All Trust assets acquired under this Plan as a result of Employer Contributions,
income and other additions to the Trust will be administered, distributed,
forfeited and otherwise governed by the provisions of this Plan which is
administered by the Committee for the exclusive benefit of Participants in the
Plan and their Beneficiaries. It is intended that all benefits, rights and
features of this Plan be uniformly available to all Participants.

 

Section 2. DEFINITIONS.

 

In this Plan, whenever the context so indicates, the singular or plural number
shall each be deemed to include the other, and the capitalized words shall have
the following meanings:

 

ACCOUNT

 

One of several Accounts maintained to record the interest of a Participant in
the Plan.

 

AFFILIATED COMPANY

 

Any Company which is a member of a controlled group of corporations (as defined
in Section 414(b) of the Code) which includes the Employer, any trade or
business (whether or not incorporated) which is under common control (as defined
in Section 414(c) of the Code) with the Employer, any affiliated service group
which includes the Employer (as defined in Section 414(m) of the Code), and any
other entity required to be aggregated with the Employer under Section 414(o) of
the Code. For purposes of Code Section 415 limits, the definition of Affiliated
Company shall be expanded in accordance with Code Section 415(h).

 

ALTERNATE PAYEE

 

A spouse, former spouse, child or other dependent of a Participant who is
recognized by a Domestic Relations Order as having a right to receive all or a
portion of the benefits otherwise payable to a Participant.

 

ANNIVERSARY DATE

 

The 31st day of December of each year.

 

ANNUAL ADDITIONS

 

The aggregate of amounts credited to a Participant’s Accounts each year from
Employer Contributions, Forfeitures, and a Participant’s voluntary contributions
(if any) under all defined contribution plans of an Employer or Affiliated
Company; provided, however, that Employer Contributions applied to the payment
of interest on a Securities Acquisition Loan and Forfeitures of Employer
Securities purchased with the proceeds of a Securities Acquisition Loan shall be
excluded if no more than one-third (a) of the Employer Contribution deductible
under Section 404(a)(9) of the Code for that year is allocated to the Accounts
of Highly Compensated Employees. Amounts allocated after March 31, 1984 to an
individual medical account (as defined

 

1



--------------------------------------------------------------------------------

in Section 415(l)(2) of the Code) which is part of a pension or annuity plan
maintained by the Company shall be treated as an Annual Addition. Any amounts
attributable to postretirement medical benefits allocated to the separate
account of a Key Employee (as defined in Section 419A(d)(3) of the Code) under
any Welfare Benefit Plan (as defined in Section 419(e) of the Code) after
December 31, 1985 shall be treated as an Annual Addition. A restored Forfeiture,
a transfer from another qualified pension plan and a rollover contribution (if
any) shall not be counted as an Annual Addition. For purposes of Code Section
415 limits, the definition of Annual Additions shall be expanded in accordance
with Code Section 415(h).

 

BENEFICIARY

 

The person or persons entitled to receive any benefits under the Plan in the
event of a Participant’s death.

 

BOARD OF DIRECTORS

 

The board of directors of the Company.

 

BREAK IN SERVICE

 

A Plan Year during which a Participant has not completed more than 500 Hours of
Service; provided, however, that for purposes of Section 3 of the Plan, the
Eligibility Computation Period will be used to measure Breaks in Service.

 

CODE

 

The Internal Revenue Code of 1986, as amended from time to time.

 

COMMITTEE

 

Also known as the “Plan Committee”, appointed by the Board of Directors to
administer the Plan, subject to such limitations as are set forth under this
Plan.

 

COMPANY

 

McGrath RentCorp, a California corporation, a public company whose shares are
traded on the Nasdaq system under the symbol “MGRC”.

 

COMPANY STOCK

 

Shares of any class of stock, preferred or common, voting or nonvoting, which
are issued by the Company or by any affiliate of the Company, as defined in
Section 407(d) of ERISA, including Employer Securities and Qualified Employer
Securities.

 

COMPANY STOCK ACCOUNT

 

The Account of a Participant which is credited with the shares of Company Stock
purchased and paid for by the Trust or contributed to the Trust.

 

CONTRIBUTIONS

 

Employer contributions which are deductible by an Employer under Section 404(a)
of the Code.

 

COVERED COMPENSATION

 

The Total Compensation paid to a Participant by the Employer for each Plan Year,
including any salary deferrals under Sections 401(k) and 125 of the Code, but
excluding reimbursement or other expense allowances, fringe benefits (cash and
noncash), moving expenses, welfare benefits, and deferred compensation except
deferrals under Sections 401(k) and 125 of the Code.

 

However, the Covered Compensation of each Participant taken into account in
determining allocations for any Plan Year beginning after December 31, 2001,
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code. Covered Compensation means
compensation during the Plan Year.

 

DEFERRED RETIREMENT

 

Termination of service subsequent to attainment of the Normal Retirement Date.

 

DIRECT ROLLOVER

 

A payment by the Plan to the Eligible Retirement Plan specified by the
Distributee.

 

2



--------------------------------------------------------------------------------

DISABILITY

 

If a Participant terminated employment because of a total and permanent
disability, the Participant will be given a Disability Retirement without regard
to age or length of service, and the benefit shall be one hundred percent (100%)
of the amounts in all of the Participant’s Accounts. Disability shall mean the
Participant’s entitlement to Social Security disability benefits.

 

DISQUALIFIED PERSON

 

The term “Disqualified Person” shall mean a person who is a fiduciary with
respect to the Plan; a person providing services to the Plan; an Employer any of
whose employees are covered by the Plan; an employee organization any of whose
members are covered by the Plan; an owner, directly or indirectly, of fifty
percent (50%) or more of (i) the total combined voting power of all classes of
voting stock or of the total value of all classes of the stock of a corporation,
(ii) the capital interest or the profits interest of a partnership, or (iii) the
beneficial interest of a trust or unincorporated enterprise, which is an
Employer or an employee organization any of whose employees or members are
covered by the Plan; a member of the family of any Disqualified Person; a
corporation, partnership, trust or estate of which (or in which) fifty percent
(50%) or more of (i) the combined voting power of all classes of stock entitled
to vote or the total value of all classes of stock of such corporation, (ii) the
capital interest or profits interest of such partnership, or (iii) the
beneficial interest of such trust or estate is owned, directly or indirectly, or
held by Disqualified Persons; an employee, officer, director (or any individual
having powers, similar powers and responsibilities), a ten percent (10%) or more
shareholder, or a highly compensated employee (earning ten percent (10%) or more
of the yearly wages of an employer) of a Disqualified Person; or a ten percent
(10%) or more (in capital or profits) partner or joint venturer of a
Disqualified Person.

 

DISTRIBUTEE

 

Any Employee or former Employee. In addition, the Employee’s or former
Employee’s surviving spouse and the Employee’s or former Employee’s spouse or
former spouse who is the Alternate Payee under a qualified domestic relations
order, as defined in section 414(p) of the Code, are Distributees with regard to
the interest of the spouse or former spouse.

 

DOMESTIC RELATIONS ORDER

 

Any judgment, decree, or order (including approval of a property settlement
agreement) which is made pursuant to a State domestic relations law and which
relates to the provision of child support, alimony payments or marital property
rights to a spouse, former spouse, child or other dependent of a Participant.

 

EFFECTIVE DATE

 

The Effective Date of this amended and restated Plan is September 12, 2003.

 

ELIGIBILITY COMPUTATION PERIOD

 

To determine Years of Service and Breaks in Service for purposes of eligibility,
the initial 12-month period shall commence on the date the Employee first
performs an Hour of Service for the Company. The second 12-month period shall be
the Plan Year which commences prior to the end of the initial 12-month period,
regardless of whether the Employee is entitled to be credited with 1,000 Hours
of Service during the initial eligibility computation period. An Employee who is
credited with 1,000 Hours of Service in both the initial eligibility computation
period and the first Plan Year which commences prior to the first anniversary of
the Employee’s initial eligibility computation period will be credited with two
Years of Service for purposes of eligibility to participate. All subsequent
computation periods will continue to be determined on the Plan Year.

 

ELIGIBLE RETIREMENT PLAN

 

An individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, an
annuity plan described in Section 403(a) of the Code, or a qualified trust
described in Section 401(a) of the Code, that accepts the Distributee’s Eligible
Rollover Distribution. However, in the case of an Eligible Rollover Distribution
to the surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.

 

3



--------------------------------------------------------------------------------

For purposes of distributions made after December 31, 2001, the definition of
Eligible Retirement Plan shall also mean an annuity contract described in
Section 403(b) of the Code and an eligible plan under Section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of Eligible Retirement Plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
Alternate Payee under a qualified Domestic Relation Order, as defined in Section
414(p) of the Code.

 

ELIGIBLE ROLLOVER DISTRIBUTION

 

Any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
hardship distribution described in Section 401(k)(2)(B)(i)(IV), any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee’s designated Beneficiary, or for a specified period of ten
(10) years or more; any distribution to the extent such distribution is required
under Section 401(a)(9) of the Code; and the portion of any distribution that is
not includable in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to Employer Securities).

 

Notwithstanding the foregoing, effective for all distributions made after
December 31, 2001, for purposes of Section 14(h) of the Plan, a portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions which are not
includable in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in Section 408(a) or (b) of
the Code, or to a qualified defined contribution plan described in Section
401(a) or 403(a) of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable.

 

EMPLOYEE

 

A person, employed by an Employer, any portion of whose income is subject to
withholding of income tax and/or for whom Social Security contributions are made
by an Employer, as well as any other person qualifying as a common law employee
of an Employer. Employee shall include Leased Employees unless: (i) such
Employee is covered by a money purchase pension plan providing: (1) a
nonintegrated Employer contribution rate of at least ten percent (10%) of
compensation, as defined in Section 415(c)(3) of the Code, but including amounts
contributed pursuant to a salary reduction agreement which are excludable from
the Employee’s gross income under Section 125, Section 402(e)(3), Section 402(h)
or Section 403(b) of the Code; (2) immediate participation; and (3) full and
immediate vesting; and (ii) Leased Employees do not constitute more than twenty
percent (20%) of the Company’s nonhighly compensated work force.

 

“Employee” shall not include any individual who is either (i) engaged by the
Company as an independent contractor or (ii) not reflected on the payroll
records of the Company as a common law employee solely on account of the
reclassification of such individual by the Internal Revenue Service, a court or
administrative agency as a common law employee.

 

EMPLOYER

 

McGrath RentCorp and any other affiliate of the Company, as defined in Section
407(d) of the ERISA, or any predecessor or successor corporation, which has been
designated by the Company as an Employer participating in the Plan, and which
has accepted such designation and has agreed to be bound by the terms of the
Plan and Trust Agreement.

 

EMPLOYER SECURITIES

 

Common stock issued by the Company (or by a corporation which is a member of the
same controlled group) which is readily tradable on an established securities
market. Noncallable preferred stock shall be treated as Employer Securities if
such stock is convertible at any time into common stock which meets the above
requirements, and if (as of the date of acquisition by the Plan) the conversion
price is reasonable.

 

4



--------------------------------------------------------------------------------

EMPLOYMENT COMMENCEMENT DATE

 

The date on which the Employee shall first perform an Hour of Service for the
Employer.

 

ENTRY DATE

 

The first day of January and the first day of July of each year.

 

ERISA

 

The Employee Retirement Income Security Act of 1974, as amended from time to
time.

 

FISCAL YEAR

 

The annual accounting period adopted by the Company for federal income tax
purposes.

 

FORFEITURES

 

The portion of a Participant’s Accounts which does not become part of the
Participant’s Plan Benefit. See Section 13 of the Plan.

 

HIGHLY COMPENSATED EMPLOYEE

 

The term “Highly Compensated Employee” shall mean: (a) a Highly Compensated
Former Employee of the Company as well as (b) a Highly Compensated Current
Employee. The term “Highly Compensated Current Employee” shall mean any Employee
who:

 

  (A) was a five percent (5%) owner at any time during the year or the preceding
year, or

 

  (B) for the preceding year, had Total Compensation from the Company and/or
from an Affiliated Company in excess of eighty-five thousand dollars ($85,000)
(indexed at such time and in such manner as the Secretary of the Treasury may
provide), and was in the top-paid group of Employees (i.e., was among the top
twenty percent (20%) of Employees in compensation) for such preceding year.

 

The determination of who is a Highly Compensated Employee, including the
determination of the number and identity of Employees in the top-paid group,
will be made in accordance with the provisions of Section 414(q) of the Code and
the regulations thereunder.

 

A former employee shall be treated as a “Highly Compensated Former Employee” if
such employee was a Highly Compensated Employee when he separated from service
or was a Highly Compensated Employee at any time after attaining age fifty-five
(55).

 

HOUR OF SERVICE

 

(a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer or any Affiliated Company during the
applicable computation period.

 

(b) Each hour for which an Employee is paid, or entitled to payment, by the
Employer or any Affiliated Company on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence.
Notwithstanding the preceding sentence, (1) no more than 501 Hours of Service
will be credited under this paragraph (b) to an Employee on account of any
single continuous period during which the Employee performs no duties (whether
or not such period occurs in a single computation period); (2) an hour for which
an Employee is directly or indirectly paid, or entitled to payment, during a
period in which no duties are performed, will not be credited to the Employee if
such payment is made or due under a plan maintained solely for the purpose of
complying with applicable workmen’s compensation, unemployment compensation or
disability insurance laws; and (3) Hours of Service will not be credited for a
payment which solely reimburses an Employee for medical or medically related
expenses incurred by the Employee. For purposes of this paragraph (b), a payment
shall be deemed to be made by or due from an Employer or an Affiliated Company
regardless of whether such payment is made by or due from the Employer or an
Affiliated Company directly or indirectly through, among others, a trust fund,
or insurer, to which the Employer or an Affiliated Company contributes or pays
premiums and regardless of whether contributions made or due to the trust fund,
insurer or other entity are for the benefit of particular Employees or are on
behalf of a group of Employees in the aggregate.

 

5



--------------------------------------------------------------------------------

(c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer or an Affiliated Company.

 

(d) The determination of Hours of Service for reasons other than the performance
of duties, and the crediting of Hours of Service to computation periods, shall
be in accordance with U.S. Department of Labor Regulations Section 2530.200b-2
(b) and (c). There shall be no duplication of Hours of Service under any of the
foregoing provisions.

 

(e) In the case of a salaried Employee who is not paid on an hourly basis, Hours
of Service shall be based on any available records which accurately reflect the
actual number of hours worked by such Employee. If such records do not exist,
such Employee shall be credited with Hours of Service on the basis of 45 hours
for each week for which the Employee would be credited with at least one Hour of
Service.

 

(f) For purposes of determining whether a Participant has incurred a one-year
Break in Service, a Participant will be credited with Hours of Service for (i) a
leave of absence covered by the Family and Medical Leave Act of 1993, effective
as of August 5, 1993, or (ii) certain periods of absence from work by reason of
the Participant’s pregnancy, the birth of a Participant’s child, the adoption of
a Participant’s child, or caring for a Participant’s child during the period
immediately following the birth or adoption of such child. If the Participant’s
normal work hours are known, such Participant will be credited with the number
of hours that normally would have been credited for such absence. If the
Participant’s normal work hours are not known, such Participant will be credited
with eight Hours of Service for each normal workday during such absence. Not
more than 501 Hours of Service shall be credited for such purposes in the Plan
Year in which such absence commences if the Participant would otherwise incur a
Break in Service in such Plan Year; otherwise, such Hours of Service shall be
credited in the following Plan Year if such absence continues in such Plan Year.

 

LEASED EMPLOYEE

 

Any person (other than an Employee of the Company) who pursuant to an agreement
between the Company and any other person (“leasing organization”) has performed
services for the Company (or for the Company and related persons determined in
accordance with Section 414(n)(6) of the Code) on a substantially full-time
basis for a period of at least one (1) year, and such services are performed
under primary direction or control by the Company. Contributions or benefits
provided a Leased Employee by the leasing organization which are attributable to
services performed for the Company shall be treated as provided by the Company.

 

LIMITATION YEAR

 

For purposes of the limitations imposed by Section 415 of the Code, the
Limitation Year shall be the Plan Year.

 

NORMAL RETIREMENT

 

Termination of service upon attainment of the Normal Retirement Date.

 

NORMAL RETIREMENT DATE

 

The date on which a Participant attains age sixty-five (65) or the fifth (5th)
anniversary of the date the Participant commenced participation in this Plan,
whichever is later.

 

OTHER INVESTMENTS ACCOUNT

 

The Account of a Participant which is credited with a share of the net income
(or loss) of the Trust and Employer Contributions and Forfeitures in other than
Company Stock and which is debited with payments made to pay for Company Stock.

 

6



--------------------------------------------------------------------------------

PARTICIPANT

 

Any Employee who is participating in this Plan as defined in Section 3 of the
Plan or former Employee for whom an Account is maintained. A Participant ceases
to be a Participant when such Participant’s Account is closed after all amounts
have been distributed or Forfeited.

 

PLAN

 

The McGrath RentCorp Employee Stock Ownership Plan, which includes the Plan and
Trust Agreement.

 

PLAN BENEFIT

 

The vested amount, as defined in Sections 12 and 13 of the Plan, of a
Participant’s Accounts.

 

PLAN YEAR

 

The twelve (12) month period ending on each Anniversary Date.

 

QUALIFIED ELECTION PERIOD

 

The six (6) Plan Year period beginning with the first Plan Year in which the
Participant first became a Qualified Participant.

 

QUALIFIED EMPLOYER SECURITIES

 

Employer Securities which are issued by a domestic C corporation that has no
securities outstanding that are readily tradable on an established securities
market, have been held for at least three (3) years by the seller and were not
received by the seller in a distribution from a plan qualified under Section
401(a) or in a transfer pursuant to an option or other right to acquire stock
under Section 83, 422, 422A, 423 or 424 of the Code.

 

QUALIFIED PARTICIPANT

 

Any Participant who has attained age fifty-five (55) and has completed ten (10)
years of participation under the Plan.

 

QUALIFIED REPLACEMENT PROPERTY

 

Any stock, bond, debenture, note, or other evidence of indebtedness issued by a
domestic corporation (other than the Employer corporation or any corporation
which is a member of a parent-subsidiary controlled group which includes the
Employer corporation) which does not, for the taxable year preceding the taxable
year in which such security is purchased, have passive investment income
exceeding twenty-five percent (25%) of the gross receipts of such corporation
for such year.

 

RETIREMENT

 

Termination of service due to Normal Retirement, Deferred Retirement or
Disability.

 

SECURITIES ACQUISITION LOAN

 

A loan which is used to purchase Employer Securities and which meets the
requirements of paragraphs 1 and 2 of Section 6(c) of the Plan, interpreted in
accordance with the regulations of the Department of Labor for loans deemed to
be “securities acquisition loans” for purposes of ERISA.

 

STOCK BONUS PLAN

 

The portion of the Plan which is designed to qualify as such and is subject to
the rules pertaining to a stock bonus plan under Section 401(a) of the Code.

 

SUSPENSE ACCOUNT

 

The Suspense Account maintained by the Trust to which shall be credited all
shares of Employer Securities purchased with the proceeds of a Securities
Acquisition Loan.

 

TOTAL COMPENSATION

 

For purposes of Section 415 of the Code and the Top Heavy provisions in Section
21 of this Plan,

 

7



--------------------------------------------------------------------------------

(a) The term “Total Compensation” includes:

 

(1) The Employee’s wages, salaries, fees for professional services, and other
amounts received (without regard to whether or not an amount is paid in cash)
for personal services actually rendered in the course of employment with the
Employer maintaining the Plan to the extent that the amounts are includable in
gross income (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan (as described in Section
1.62-2(c) of the regulations under Section 62 of the Code).

 

Total Compensation also includes Code Section 132(f) elective reductions,
elective deferrals to Section 401(k) plans and similar arrangements (for
example, Employer contributions under a salary reduction arrangement to purchase
a Code Section 403(b) annuity), elective contributions to Code Section 457
nonqualified deferred compensation plans and salary reductions made to a
cafeteria plan.

 

(2) In the case of an Employee who is an employee within the meaning of Section
401(c)(1) of the Code and the regulations thereunder, the Employee’s earned
income (as described in Section 401(c)(2) of the Code and the regulations
thereunder).

 

(3) Amounts described in Sections 104(a)(3), 105(a) and 105(h) of the Code, but
only to the extent that these amounts are includable in the gross income of the
Employee.

 

(4) Amounts paid or reimbursed by the Employer for moving expenses incurred by
an Employee, but only to the extent that at the time of the payment it is
reasonable to believe that these amounts are not deductible by the Employee
under Section 217 of the Code.

 

(5) The value of a nonqualified stock option granted to an Employee by the
Employer, but only to the extent that the value of the option is includable in
the gross income of the Employee for the taxable year in which granted.

 

(6) The amount includable in the gross income of an Employee upon making the
election described in Section 83(b) of the Code.

 

(7) For purposes of subdivisions (1) and (2) of this subparagraph, foreign
earned income (as defined in Section 911(b) of the Code), whether or not
excludable from gross income under Section 911 of the Code. Compensation
described in subdivision (1) of this subparagraph is to be determined without
regard to the exclusions from gross income in Sections 931 and 933 of the Code.
Similar principles are to be applied with respect to income subject to Sections
931 and 933 of the Code in determining compensation described in subdivision (2)
of this subparagraph.

 

(b) The term “Total Compensation” does not include items such as:

 

(1) Employer contributions made on behalf of an Employee to a simplified
employee pension plan described in Code Section 408(k) are not considered as
compensation for the taxable year in which contributed. Additionally, any
distributions from a plan of deferred compensation are not considered as
compensation for Section 415 purposes, regardless of whether such amounts are
includable in the gross income of the Employee when distributed. However, any
amounts received by an Employee pursuant to an unfunded nonqualified plan may be
considered as compensation for Code Section 415 purposes in the year such
amounts are includable in the gross income of the Employee.

 

(2) Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture (under
Section 83 of the Code).

 

(3) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option.

 

8



--------------------------------------------------------------------------------

(4) Other amounts which receive special tax benefits, such as premiums for group
term life insurance (but only to the extent that the premiums are not includable
in the gross income of the Employee), or contributions made by an Employer (not
under a salary deferral agreement) towards the purchase of an annuity contract
described in Section 403(b) of the Code (only if the contributions are
excludable from the gross income of the Employee).

 

TRUST

 

The Trust created by the Trust Agreement entered into between the Company and
the Trustee.

 

TRUST AGREEMENT

 

The agreement between the Company and the Trustee or any successor Trustee
establishing the Trust and specifying the duties of the Trustee.

 

TRUSTEE

 

The Trustee (or Trustees) designated by the Company’s Board of Directors (and
any successor Trustee). The Board of Directors may provide that any person or
group of persons may serve in more than one fiduciary capacity with respect to
the Plan (including service as both Trustee and Committee member).

 

UNITS

 

A Participant shall be granted one (1) Unit for each one thousand dollars
($1,000) of Covered Compensation and two (2) Units for each Year of Service.
Notwithstanding the foregoing, Highly Compensated Employees shall not receive
Unit credits for any Years of Service.

 

VALUATION DATE

 

The Anniversary Date coinciding with or immediately preceding the date of actual
distribution of Plan Benefits. For purposes of the top heavy provisions of this
Plan, the Valuation Date is the most recent Anniversary Date within a
twelve-month period ending on a Determination Date (as defined in Section 21).

 

YEAR OF SERVICE

 

For purposes of eligibility, a twelve (12) month period beginning on an
Employee’s Employment Commencement Date during which an Employee is credited
with not less than 1,000 Hours of Service.

 

For purposes of vesting under Section 13, all Plan Years beginning on or after
the Effective Date during which an Employee has completed 1,000 or more Hours of
Service, including any Plan Year during which such Participant has completed
1,000 or more Hours of Service but has not yet become eligible to participate in
the Plan.

 

In addition, for vesting purposes, a Participant, upon attaining age twenty-one
(21), will be credited with all Years of Service with the Company between the
ages of eighteen (18) and twenty-one (21) after the original Effective Date of
the Plan.

 

Years of Service also include, for purposes of vesting, all Years of Service
recognized under the Company’s existing Employee Stock Ownership Plan, prior to
the Effective Date of this restated Plan.

 

Solely for purposes of allocations based on Units (in accordance with Section 11
of the Plan), a Year of Service shall include all years of employment with the
Employer prior to the Effective Date in which the Employee completed 1,000 or
more Hours of Service within a Company fiscal year.

 

Notwithstanding the foregoing, service credit with respect to qualified military
service will be provided in accordance with Section 414(u) of the Code.

 

9



--------------------------------------------------------------------------------

Section 3. ELIGIBILITY.

 

Each Employee shall become eligible to participate in the Plan from and after
the Entry Date coinciding with or next following the date on which the Employee
has completed a Year of Service, measured during the Eligibility Computation
Period, provided the Employee has attained age twenty-one (21).

 

All Employees who were eligible to participate in the Company’s existing
Employee Stock Ownership Plan on the adoption date of this restated Plan are
automatically eligible to participate in this Plan as of the Effective Date.

 

Upon the Employee so becoming eligible, participation shall be based on the
total Covered Compensation paid to the Employee from and after said Entry Date.
If an Employee who has met the eligibility requirements leaves the service of
the Employer and returns to service after the Entry Date without incurring a
one-year Break in Service, the Employee shall continue to be eligible to
participate in the Plan immediately upon returning to service.

 

An Employee whose terms of employment with the Employer are covered by a
collective bargaining agreement shall not be eligible to participate in the
Plan. Notwithstanding the foregoing, in the event any such Employees cease to be
subject to the collective bargaining agreement, Years of Service for purposes of
eligibility and vesting shall include years during which an Employee is covered
by a collective bargaining agreement after the original Effective Date of the
Plan.

 

An Employee who is a Leased Employee shall not be eligible to participate in
this Plan. Notwithstanding the foregoing, in the event an Employee ceases to be
a Leased Employee, Years of Service for purposes of eligibility and vesting
shall include all Years of Service with the Employer after the original
Effective Date of the Plan.

 

Nonresident aliens who do not receive any earned income (as defined in Code §
911(d)(2)) from the Employer which constitutes United States source income (as
defined in Code § 861(a)(3)) are not eligible to participate in the Plan.
Notwithstanding the foregoing, in the event an Employee ceases to be a
nonresident alien, Years of Service for purposes of eligibility and vesting
shall include all Years of Service with the Employer after the original
Effective Date of the Plan.

 

Section 4. PARTICIPATION IN ALLOCATION OF BENEFITS.

 

(a) Participation.

 

Except in the case of death, Disability or Retirement, a Participant will share
in the allocation of Employer Contributions and Forfeitures only if the
Participant is still employed on the last day of the Plan Year and has
accumulated 1,000 or more Hours of Service during the Plan Year. Except in the
case of death, Disability or Retirement, a Participant who accumulates less than
1,000 Hours of Service during a Plan Year will not share in the allocation of
Employer Contributions and Forfeitures under Section 11 for such Plan Year, will
not be given a Year of Service for purposes of vesting under Section 13, and
shall become an inactive Participant for that Plan Year.

 

A Participant reemployed following a Break in Service shall again resume
participation in the Plan as of the date of reemployment for purposes of vesting
under Section 13 and for purposes of participating in Employer Contributions and
Forfeitures under Section 11 (subject to the requirements of this Section 4 and
Section 13 of the Plan). However, if the Participant is reemployed after a Break
in Service and has no vested rights under the Plan and the number of consecutive
one-year Breaks in Service equals or exceeds five (5) years or the number of
aggregate years of prebreak service, whichever is greater, the Participant shall
be treated as a new Employee for purposes of participation.

 

(b) Leave of Absence.

 

A Participant’s employment is not considered terminated for purposes of the Plan
if the Participant has been on leave of absence with the consent of the Company,
provided that the Participant returns to the employ of the Company within thirty
(30) days after the leave (or within such longer period as may be prescribed by
law). Leave of absence shall mean a leave granted by the Company, in accordance
with rules uniformly applied to all Participants, for reasons of health or
public service or for reasons determined by the Company to be in its best
interests. Solely for purposes of preventing a Break in Service, a Participant
on such leave of absence shall be credited with eight (8) Hours of Service for
each business day of the leave. A Participant who does not return to the employ
of the Company within the prescribed time following the end of the leave of
absence shall be deemed to have terminated employment as of the date when the
leave began, unless such failure to return was the result of death, Disability
or Retirement.

 

(c) Omission of Eligible Employee.

 

If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted, and discovery of such omission is not made
until after a Contribution by the Employer for the Plan Year has been made, the
Employer shall make a subsequent Contribution with respect to the omitted
Employee in the amount in which the Company would have contributed if he or she
had not been omitted. Such Contribution shall be made regardless of whether or
not it is deductible in whole or in part in any taxable year under the
applicable provisions of the Code.

 

10



--------------------------------------------------------------------------------

(d) Inclusion of Ineligible Employee.

 

If, in any Plan Year, any Employee who should not have been included as a
Participant in the Plan is erroneously included, and discovery of such incorrect
inclusion is not made until after a Contribution by the Company for the year has
been made, the Company shall not be entitled to recover the Contribution made
with respect to the ineligible Employee regardless of whether a deduction is
allowable with respect to such Contribution. In such event, the amount
contributed with respect to the ineligible Employee shall constitute a
Forfeiture for the Plan Year in which the discovery is made.

 

(e) Suspended Participation.

 

A Participant who ceases to be an eligible Employee as described in Section 3 of
the Plan, shall become a suspended Participant. During the period of suspension,
no amounts shall be credited to the Participant’s Accounts which are based on
the Participant’s Covered Compensation from and after the date of suspension.
However, amounts previously credited to a Participant’s Accounts shall continue
to vest and the Participant shall be entitled to benefits in accordance with the
provisions of Section 14(g) of this Plan throughout the period during which the
Participant is on suspended status.

 

(f) Inactive Participation.

 

A Participant who has more than 500 Hours of Service but less than 1,000 Hours
of Service in any Plan Year shall be an inactive Participant for that Plan Year.
No amounts shall be credited to such Participant’s Accounts which are based on
the Participant’s Covered Compensation for that Plan Year unless the Participant
terminates employment due to death, Disability or Retirement.

 

(g) Uniformed Services Participants.

 

Notwithstanding the foregoing, participation in the allocation of Employer
Contributions and Forfeitures with respect to a Participant’s qualified military
service will be provided in accordance with Section 414(u) of the Code.

 

Section 5. EMPLOYER CONTRIBUTIONS.

 

(a) Amount of Contribution.

 

Employer Contributions shall be made to the Trust in such amounts as may be
determined by the Company’s Board of Directors, provided that such Contributions
shall not exceed the maximum amounts deductible under Sections 404(a)(3) and
404(a)(9) of the Code. Notwithstanding the foregoing, Employer Contributions may
not be made in amounts which would permit the limitation described in Section
11(b) to be exceeded.

 

(b) Time for Making Contribution.

 

Employer Contributions for each year must be established by resolution of the
Company’s Board of Directors and paid to the Trust not later than the due date
for filing the Company’s federal income tax return for that year, including
extensions of such date.

 

(c) Form of Contribution.

 

Employer Contributions may be paid in cash, shares of Company Stock or other
property as the Company’s Board of Directors may from time to time determine.

 

Section 6. INVESTMENT OF TRUST ASSETS.

 

(a) Authorized Investments.

 

Employer Contributions in cash received by the Trust will be applied to pay any
outstanding obligations of the Trust incurred for the purchase of Employer
Securities, or may be applied to purchase additional shares of Company Stock
from current shareholders, treasury shares, or newly issued shares from the
Company. Shares of Company Stock and other property will be valued at their then
fair market value. In the case of a security for which there is a generally
recognized market, fair market value shall be the price of the security
prevailing on a national securities exchange which is registered under Section 6
of the Securities Exchange Act of 1934, or which has been listed for more than
one month on an electronic quotation system administered by a national
securities association registered under such Act. If the security is not so
traded on a national securities exchange or so listed on such an electronic
quotation system, fair market value shall be a price not less favorable to the
Plan than the offering price for the security as established by the current bid
and asked prices quoted by persons independent of the issuer and a party in
interest.

 

(b) Investment Duties.

 

All investments will be made by the Trustee in accordance with the provisions of
the Trust. All purchases of Company Stock shall be made at no more than fair
market value, as determined by the Trustee. In the case of a purchase from a
Disqualified Person, all purchases of Company Stock shall be made at a price
which does not exceed the fair market value of such shares as of the date of the
transaction.

 

(c) Plan Loans.

 

(1) The Trustee may, as directed by the Company, incur Plan loans from time to
time to carry out the purposes of the Trust, provided that the loan is a
Securities Acquisition Loan, and the terms of the loan comply with the following
requirements: Any such loan shall be for a specified term, shall bear a
reasonable rate of interest, and may only be secured by a collateral pledge of
the Employer Securities so acquired. Any such loan shall

 

11



--------------------------------------------------------------------------------

be primarily for the benefit of Plan Participants and their Beneficiaries. No
other Trust assets may be pledged as collateral by the Trustee, and no lender
shall have recourse against Trust assets other than any shares of Employer
Securities remaining subject to pledge. Any pledge of Employer Securities must
provide for the release of shares so pledged pursuant to either the “General
Rule” or the “Special Rule” set forth in Section 7. Shares of Employer
Securities released from the Suspense Account shall be allocated to
Participants’ accounts in shares of stock or other nonmonetary units. Repayments
of principal and interest on any Securities Acquisition Loan shall be made by
the Trustee only from Employer Contributions in cash to the Trust, from any cash
dividends received by the Trust on such Employer Securities or from any earnings
attributable to the investment of Employer Contributions made to the Trust in
cash to meet its obligations under the loan. Such Contributions, dividends and
earnings shall be accounted for separately in the books of accounts of the Plan
until the Securities Acquisition Loan is repaid. The proceeds of a Securities
Acquisition Loan may be used only to acquire Employer Securities, to repay such
loan or to repay a prior Securities Acquisition Loan. The Plan may not obligate
itself to acquire securities from a particular security holder at an indefinite
time determined upon the happening of an event such as the death of the holder.
The protections and rights described in Section 16 are nonterminable. Should
this Plan cease to be an Employee Stock Ownership Plan, or should the Securities
Acquisition Loan be repaid, all Employer Securities will continue to be subject
to the provisions of Section 16. If securities acquired with the proceeds of a
Securities Acquisition Loan available for distribution consist of more than one
class, a Distributee must receive substantially the same portion of each such
class.

 

(2) In the event of default upon a Securities Acquisition Loan, the value of
Plan assets transferred in satisfaction of the loan must not exceed the amount
of default. If the lender is a Disqualified Person, a loan must provide for a
transfer of Plan assets upon default only upon and to the extent of the failure
of the Plan to meet the payment schedule of the loan. For purposes of this
paragraph, the making of a guarantee does not make a person a lender.

 

(d) Nonrecognition of Gain.

 

(1) There shall be no recognition of gain upon a sale of Employer Securities to
the Plan if (i) the seller has held such Securities for at least three (3)
years, (ii) after the purchase the Plan owns at least thirty percent (30%) of
each class of outstanding stock of the Company (other than preferred stock
described in Section 1504(a)(4) of the Code), or thirty percent (30%) of the
total value of all outstanding stock of the Company (other than preferred stock
described in Section 1504(a)(4) of the Code), (iii) the seller purchases
Qualified Replacement Property within three (3) months prior to the sale or
within twelve (12) months after the sale, (iv) on or before the time (including
extension) for filing an income tax return, the seller files with the IRS a
written statement verified by the Company, regarding the terms of the sale, and
(v) the Plan complies with the allocation requirements set forth in Section
11(b)(5).

 

(2) If, during the three-year period after the Plan acquires Qualified Employer
Securities in a transaction in which gain is not recognized, the Plan disposes
of part or all of such Qualified Employer Securities, the Company shall be
liable for a tax equal to ten percent (10%) of the amount realized upon the
disposition, unless such disposition is necessary to meet the diversification
requirements of Section 17(a) of the Plan, or unless such disposition is made to
a Participant (or the Participant’s Beneficiary) by reason of death, Disability,
Retirement after age fifty-nine and one-half (59½), or a separation from service
which results in a one-year Break in Service.

 

Section 7. ALLOCATIONS TO ACCOUNTS.

 

(a) Individual Accounts.

 

The Committee shall establish and maintain individual Accounts for each
Participant in the Plan. Individual Accounts shall also be maintained for all
former Participants who still have an interest in the Plan. Except as provided
in Section 17(a), such individual Accounts shall not require a segregation of
the Trust assets and no Participant, former Participant or Beneficiary shall
acquire any right to or interest in any specific asset of the Trust as a result
of the allocation provided for in the Plan.

 

(b) Company Stock Account.

 

(1) The Company Stock Account of each Participant will be credited as of each
Anniversary Date with the Participant’s allocated share of Company Stock
(including fractional shares) purchased and paid for by the Trust or contributed
in kind by the Company, with Forfeitures of Company Stock and with stock
dividends on Company Stock held in the Participant’s Company Stock Account.

 

A Participant shall have one Company Stock Account for Employer Securities
acquired by the Trust prior to January 1, 1987 and one Company Stock Account for
Employer Securities acquired by the Trust after December 31, 1986.

 

Employer Securities acquired by the Trust with the proceeds of a Securities
Acquisition Loan shall be credited to a Suspense Account. For each Plan Year
during the duration of the loan, the number of shares of Employer Securities to
be released from said Suspense Account and allocated to the Company Stock
Accounts of Participants shall be determined pursuant to either the “General
Rule” or the “Special Rule” described below as selected by the Committee for
each Securities Acquisition Loan. Once the Committee has selected either the
General Rule or the Special Rule, that Rule shall be used exclusively for the
allocation of shares of Employer Securities purchased with the proceeds of a
particular Securities Acquisition Loan.

 

12



--------------------------------------------------------------------------------

(A) General Rule: For each Plan Year during the duration of the loan, the
Committee shall withdraw from the Suspense Account a number of shares of
Employer Securities equal to the total number of such shares held in the
Suspense Account immediately prior to the withdrawal multiplied by a fraction:

 

(i) The numerator of which is the amount of principal and interest paid for the
Plan Year; and

 

(ii) The denominator of which is the sum of the numerator plus the principal and
interest to be paid for all future years.

 

(B) Special Rule:

 

(i) For each Plan Year, the Committee shall withdraw from the Suspense Account a
number of shares of Employer Securities equal to the total number of such shares
held in the Suspense Account immediately prior to the withdrawal multiplied by a
fraction:

 

(aa) The numerator of which is the amount of principal paid for the Plan Year;
and

 

(bb) The denominator of which is the sum of the numerator plus the principal to
be paid for all future Plan Years.

 

(ii) The Committee may select the Special Rule only if:

 

(aa) The Securities Acquisition Loan provides for annual payments of principal
and interest at a cumulative rate which is not less rapid at any time than level
annual payments of such amounts for ten (10) years;

 

(bb) The interest included in any payment is disregarded only to the extent that
it would be determined to be interest under standard loan amortization tables;
and

 

(cc) By reason of a renewal, extension or refinancing, the sum of the expired
duration of the original loan, any renewal period, any extension period and the
duration of any new loan does not exceed 10 years.

 

(C) In determining the number of shares to be released for any Plan Year under
either the General Rule or the Special Rule:

 

(i) The number of future years under the Loan must be definitely ascertainable
and must be determined without taking into account any possible extensions or
renewal periods;

 

(ii) If the Loan provides for a variable interest rate, the interest to be paid
for all future Plan Years must be computed by using the interest rate applicable
as of the end of the Plan Year for which the determination is being made; and

 

(iii) If the Employer Securities allocated to the Suspense Account includes more
than one class of shares, the number of shares of each class to be withdrawn for
a Plan Year from the Suspense Account must be determined by applying the
applicable fraction provided for above to each such class.

 

(2) Allocations of Company Stock shall be reflected separately for each class of
such stock, and the Committee shall maintain adequate records of the aggregate
cost basis of Company Stock allocated to each Participant’s Company Stock
Account.

 

(c) Other Investments Account.

 

The Other Investments Account of each Participant will be credited (or debited)
as of each Anniversary Date with the Participant’s share of the net income (or
loss) of the Trust, with cash dividends on Company Stock not distributed to
Participants or used to pay a Securities Acquisition Loan and with Employer
Contributions and Forfeitures in other than Company Stock. The Other Investments
Account of each Participant will be credited (or debited) as of each Anniversary
Date with the Participant’s share of the unrealized appreciation (or
depreciation) in the value of Trust assets other than Company Stock. It will be
debited for any payments for purchases of Company Stock or for repayment of debt
(including principal and interest) incurred for the purchase of Employer
Securities.

 

Section 8. EXPENSES OF THE PLAN AND TRUST.

 

Normal brokerage charges which are included in the cost of securities purchased
(or charged to proceeds in the case of sales) shall be paid by the Trust. The
Company shall pay all expenses in connection with the design, establishment, or
termination of the Plan, as well as the Trustee’s fees. Subject to Section 2.06
of the Trust Agreement, the Trust shall pay all costs of administering the Plan
and Trust, unless such expenses are paid by the Company (within 60 days after
receipt of an invoice therefore).

 

Section 9. VOTING COMPANY STOCK.

 

For so long as the Company has a “registration-type class of securities”, as
such phrase is defined at Section 409(e)(4) of the Code, each Participant shall
be entitled to direct the Trustee as to the voting of any Company Stock credited
to such Participant’s Company Stock Account with respect to any issue on which
the Company shareholders

 

13



--------------------------------------------------------------------------------

holding like securities are entitled to vote (as more fully set forth in the
Trust Agreement). The Trustee shall vote in its sole discretion any unallocated
Company Stock held by the Trust and any shares of Company Stock which are
credited to the Company Stock Account of a Participant with respect to which no
voting instructions are received, pursuant to Section 2.04(i) of the Trust
Agreement.

 

Section 10. DISCLOSURE TO PARTICIPANTS.

 

(a) Summary Plan Description.

 

The Committee shall furnish each Participant (and each Beneficiary receiving
benefits under the Plan) with a summary plan description in such form and at
such times as required by Sections 102(a)(1) and 104(b)(1) of ERISA and the
Department of Labor Regulations thereunder. Such summary plan description shall
be updated from time to time as required under ERISA and the Department of Labor
regulations thereunder.

 

(b) Summary Annual Report.

 

The Committee shall furnish each Participant (and each Beneficiary receiving
benefits under the Plan) with a summary annual report of the Plan in such form
and at such times as required by Section 104(b)(3) of ERISA and the Department
of Labor Regulations thereunder.

 

(c) Annual Statement.

 

As soon as possible after each Anniversary Date, Participants will receive a
written statement of their Accounts showing as of that Anniversary Date:

 

(1) The balance in each of their Accounts as of the preceding Anniversary Date.

 

(2) The amount of Employer Contributions and Forfeitures allocated to their
Accounts for the year.

 

(3) The adjustments to their Accounts to reflect their share of dividends and
the income and expenses of the Trust for the year.

 

(4) The new balances in each of their Accounts, including the number of shares
of Company Stock.

 

(5) The vested percentage of their Plan Benefit.

 

Upon the discovery of any error or miscalculation in an Account, the Committee
shall correct the same insofar as correction is feasible and preserves all
vested and accrued benefits as correctly determined in accordance with the Plan,
all as determined by the Committee in its complete discretion. Statements to
Participants are for reporting purposes only, and no allocation, valuation or
statement shall, by itself, vest any right or title in any part of the Trust
fund.

 

(d) Notice of Rollover Treatment.

 

The Committee shall, when making any distribution which qualifies as a
qualifying rollover distribution under Section 402(c) or Section 401(a)(31) of
the Code, provide a written notice to the recipient which explains the
provisions of Sections 402(c) and 401(a)(31) under which such distribution will
not be subject to current tax if transferred to an Eligible Retirement Plan. In
the case of a distribution under Section 402(c), such notice shall be given not
less than thirty (30) days nor more than ninety (90) days before the
distribution date. If the distribution is one to which Sections 401(a)(11) and
417 of the Internal Revenue Code do not apply, such distribution may commence
less than thirty (30) days after the notice required under Section 1.411(a)11(c)
of the Income Tax Regulations is given, provided that:

 

(1) the Committee clearly informs the Participant that the Participant has a
right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

 

(2) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

(e) Additional Disclosure.

 

The Committee shall make available for examination by any Participant (or
Beneficiary) copies of the summary plan description, the Plan, the Trust
Agreement and the latest annual report of the Plan filed with the Department of
Labor. Upon written request of any Participant (or Beneficiary), the Committee
shall furnish copies of such documents and may make a reasonable charge to cover
the cost of furnishing such copies, as provided in regulations of the Department
of Labor.

 

Section 11. ALLOCATION OF EMPLOYER CONTRIBUTIONS AND FORFEITURES.

 

(a) Allocation of Employer Contributions and Forfeitures.

 

The allocation will be made as follows:

 

(1) Employer Contributions.

 

Employer Contributions will be allocated as of each Anniversary Date among the
Accounts of Participants who meet the requirements of Section 4 of the Plan, in
the proportion that each such Participant’s Units bear to the total Units of all
such Participants for that year. Shares of Employer Securities released from the
Suspense Account (as provided in Section 7(b)) by reason of the payment of
interest and principal on a Securities Acquisition Loan shall be allocated as of
each Anniversary Date among the Accounts of Participants in the Plan who meet
the requirements of Section 4 of the Plan, in the proportion that each such
Participant’s Units bear to the total Units of all such Participants for that
year.

 

14



--------------------------------------------------------------------------------

(2) Forfeitures.

 

Forfeitures shall be allocated in the same manner as Employer Contributions are
allocated.

 

(3) Net Income (or Loss) of the Trust.

 

The net income (or loss) of the Trust will be determined annually as of each
Anniversary Date. Any stock dividends on shares of Company Stock held by the
Trust shall be allocated to each Participant’s Company Stock Account in the
ratio in which the cumulative number of shares allocated to the Participant’s
Company Stock Account as of the preceding Anniversary Date bears to the total
cumulative number of shares of Company Stock allocated to the Company Stock
Accounts of all Participants as of that date. Trust income attributable to any
cash dividends paid on allocated shares of Company Stock and not used to make
payments on a Securities Acquisition Loan shall be allocated to each
Participant’s Other Investments Account in the ratio in which the cumulative
number of shares allocated to the Participant’s Company Stock Account as of the
preceding Anniversary Date bears to the total cumulative number of shares of
Company Stock allocated to the Company Stock Accounts of all Participants as of
that date.

 

Trust income attributable to any cash dividends paid on unallocated shares of
Company Stock and not used to make payments on a Securities Acquisition Loan
shall be allocated to each Participant’s Other Investments Account in accordance
with Subsection 11(a)(1). Trust income attributable to any cash dividends paid
on unallocated shares of Company Stock and used to make payments on a Securities
Acquisition Loan shall release shares of Employer Securities from the Suspense
Account (as provided in Section 7(b)), which shall be allocated in accordance
with Subsection 11(a)(1). Trust income attributable to any cash dividends paid
on allocated shares of Company Stock and used to make payments on a Securities
Acquisition Loan shall release shares of Employer Securities from the Suspense
Account (as provided in Section 7(b)), which shall be allocated to each
Participant’s Company Stock Account in the ratio in which the cumulative number
of shares allocated to the Participant’s Company Stock Account as of the
preceding Anniversary Date bears to the total cumulative number of shares of
Company Stock allocated to the Company Stock Accounts of all Participants as of
that date.

 

Trust income attributable to any gain from the sale of unallocated shares of
Employer Securities shall be allocated to each Participant’s Other Investments
Account in the proportion that each such Participant’s Units for the Plan Year
bears to the total Units of all such Participants for that Plan Year. All other
net income (or loss) will be allocated to each Participant’s Other Investments
Account in the ratio in which the balance of the Participant’s Other Investments
Account on the preceding Anniversary Date bears to the sum of the balances of
the Other Investments Accounts of all Participants on that date. For this
purpose, Account balances shall be reduced by amounts distributed to
Participants during the Plan Year.

 

The net income (or loss) includes the increases (or decreases) in the fair
market value of assets of the Trust, interest, dividends, other income and
expenses attributable to assets in the Other Investments Accounts since the
preceding Anniversary Date. Net income (or loss) does not include the interest
paid under any installment contract for the purchase of Company Stock by the
Trust or on any loan obtained by the Trust to purchase Company Stock.
Notwithstanding the foregoing, no income (or loss) shall be allocated to a
terminated Participant’s Account for the Plan Year in which the Participant
receives final distribution of the Plan Benefit.

 

(b) Allocation Limitations.

 

(1) For Limitation Years beginning after December 31, 2001, except to the extent
permitted under Section 414(v) of the Code, if applicable, the Annual Addition
that may be contributed or allocated to a Participant’s Account under the Plan
for any Limitation Year shall not exceed the lesser of:

 

(A) $40,000, as adjusted for increases in the cost-of-living under Section
415(d) of the Code, or

 

(B) 100 percent of the Participant’s compensation, within the meaning of Section
415(c)(3) of the Code, for the Limitation Year.

 

The compensation limit referred to in (ii) shall not apply to any Contribution
for medical benefits after separation from service (within the meaning of
Section 401(h) or Section 419(A)(f)(2) of the Code) which is otherwise treated
as an Annual Addition.

 

A Participant’s allocable share of Employer Contributions applied to the payment
of interest on a Securities Acquisition Loan and Forfeitures of Employer
Securities purchased with the proceeds of a Securities Acquisition Loan shall
not be included as an Annual Addition, provided that no more than one-third (a)
of the Employer Contribution for that year is allocated to the Accounts of
Highly Compensated Employees.

 

The Annual Additions under Section 11(b) with respect to Employer Securities
released from the Suspense Account (by reason of Employer Contributions used for
payments on a Securities Acquisition Loan) and allocated to Participants’
Company Stock Accounts shall be based upon the lesser of (A) the amount of such
Employer Contributions, or (B) the fair market value of such Employer Securities
(determined by an

 

15



--------------------------------------------------------------------------------

Independent Appraiser) as of the Allocation Date. Annual Additions shall not
include any allocation attributable to proceeds from the sale of Employer
Securities by the Trust or to appreciation (realized or unrealized) in the fair
market value of Company Stock.

 

(2) If an Employer is contributing to another defined contribution plan, as
defined in Section 414(i) of the Code, for Employees of the Company or any
Affiliated Company, some or all of whom may be Participants in this Plan, then
any such Participant’s Annual Additions in such other plan shall be aggregated
with the Participant’s Annual Additions derived from this Plan for purposes of
the limitation in Paragraph (1) of this Subsection.

 

(3) RESERVED.

 

(4) If Company Stock is purchased from a shareholder of the Company and if such
shareholder is also a Participant in this Plan, then notwithstanding anything to
the contrary contained in this Plan, the total Account balances of such
Participant’s Accounts other than the Participant’s Segregated Investments
Account, combined with the total Account balances of the Accounts of such
Participant’s spouse, parents, grandparents, children, and grandchildren under
the Plan, shall not exceed twenty percent (20%) of the total of all Account
balances under the Plan. However, if the total Account balances of such
Participant’s Accounts exceed twenty percent (20%) of the total of all Account
balances, then the amounts in excess of said twenty percent (20%) shall be
credited to that Participant’s Segregated Investments Account and invested in
investments other than Company Stock.

 

(5) In the case of a sale in which a seller elects nonrecognition of gain under
Section 1042 of the Code, no portion of such Qualified Employer Securities may
be allocated to the Account of (i) the seller (or the seller’s family) during
the nonallocation period or (ii) any other person who owns (after application of
the family attribution rules) more than twenty-five percent (25%) of any class
of outstanding Company Stock, or more than twenty-five percent (25%) of the
total value of any class of outstanding Company Stock, at any time during the
one-year period preceding the purchase of such Qualified Employer Securities by
the Plan, or on any subsequent date when such Qualified Employer Securities are
allocated to Participants in the Plan. For purposes of this Paragraph, the
seller’s family shall include the seller’s spouse, ancestors, lineal
descendants, and brothers and sisters. Notwithstanding the foregoing, lineal
descendants of a seller shall be permitted to share in the allocation of
Qualified Employer Securities, provided that the aggregate amount of such stock
allocated for the benefit of all such lineal descendants does not exceed more
than five percent (5%) of such stock purchased from the seller. For purposes of
this Paragraph (5), a person shall be considered to be a more than twenty-five
percent (25%) shareholder if the amount of Company Stock which such person owns
(whether outright or as a Plan Participant), together with the amount of Company
Stock owned by such person’s spouse, children, grandchildren and parents
(whether outright or as Plan Participants), exceeds twenty-five percent (25%) of
any class of outstanding Company Stock or twenty-five percent (25%) of the total
value of any class of outstanding Company Stock. For purposes of this Paragraph
(5), the “nonallocation period” means the period beginning on the date of the
sale and ending on the later of (i) the date which is ten (10) years after the
date of sale, or (ii) the date of the Plan allocation attributable to the final
payment of the Securities Acquisition Loan.

 

(6) If, due to forfeitures, reasonable error in estimating compensation, or
other limited facts and circumstances as determined by the Commissioner, the
Account balances or the Annual Additions to a Participant’s Accounts would
exceed the limitation described in Paragraphs (1), (2) or (3) of this
Subsection, the aggregate of the Annual Additions to this Plan and the Annual
Additions to any other plan described in Paragraphs (2) or (3) shall be reduced
until the applicable limitation is satisfied.

 

(7) The reduction shall be treated the same as Forfeitures and shall be
allocated in accordance with Section 11(a)(2) of the Plan to the Accounts of
Participants who are not affected by this limitation.

 

(8) If any amount cannot be reallocated under the foregoing provision, such
amount shall be deposited in a suspense account and allocated to the maximum
extent possible under Section 11(a)(2) of the Plan in succeeding years, provided
that (i) no Employer Contributions are made until Section 415 of the Code will
permit their allocation, (ii) no investment gains or losses are allocated to
such suspense account, and (iii) the amounts in such suspense account are
allocated at the earliest possible date.

 

(9) Notwithstanding the preceding provisions of this Section 11, if the
allocation provided above for a Plan Year would result in an allocation to
Highly Compensated Employees of more than one-third of the Contributions which
are deductible under Code Section 404(a)(9) for the Plan Year, the allocation of
amounts to all Highly Compensated Employees shall be reduced in proportion to
their respective Covered Compensation for the Plan Year, and the allocation to
Participants other than Highly Compensated Employees shall be increased in
proportion to their respective Covered Compensation for the Plan Year, by such
amount that will result in the final allocation to the Highly Compensated
Employees of Contributions which are deductible under Code Section 404(a)(9)
being equal to one-third of the total allocation of such Employer Contributions
to all persons eligible to share in the allocations for said Plan Year.

 

16



--------------------------------------------------------------------------------

Section 12. DETERMINATION OF PLAN BENEFIT VESTING AT DEATH, DISABILITY OR
RETIREMENT.

 

A Participant who, while employed with the Company, dies or attains any of the
following Retirement dates will be one hundred percent (100%) vested.

 

(a) Normal Retirement.

 

A Participant’s Normal Retirement Date is the later of such Participant’s
attainment of age sixty-five (65) or the fifth (5th) anniversary of the year in
which the Participant commenced participation in this Plan.

 

(b) Disability Retirement.

 

If a Participant terminated employment because of a Disability, such Participant
will be given a Disability Retirement without regard to age or length of
service, and the termination benefit shall be one hundred percent (100%) of the
amounts in all of such Participant’s Accounts. Disability shall mean the
Participant’s entitlement to Social Security disability benefits.

 

(c) Deferred Retirement.

 

If a Participant continues in the service of the Employer beyond the Normal
Retirement Date, such Participant shall continue to participate in the Plan
during any period of employment following the Normal Retirement Date.

 

Any amount credited to a Participant’s Accounts with respect to the Employer’s
Contribution for the Plan Year in which such Participant dies, becomes Disabled
or attains any of the above Retirement dates shall also be completely vested at
the time of such contribution.

 

Section 13. OTHER TERMINATION OF SERVICE AND VESTING.

 

(a) Vesting Schedule.

 

The vesting of a Participant’s Plan Benefit will be based upon Years of Service,
as defined in Section 2, in accordance with the following vesting schedule:

 

Years of Service

--------------------------------------------------------------------------------

 

Percentage of Accounts Vested

--------------------------------------------------------------------------------

Less than Three Years

      0

Three Years

    20

Four Years

    40

Five Years

    60

Six Years

    80

Seven or more Years

  100

 

The computation of a Participant’s nonforfeitable percentage of the
Participant’s interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. For this purpose, the Plan shall be
treated as having been amended if the Plan provides for an automatic change in
vesting due to a change in top heavy status. In the event that the Plan is
amended to change or modify any vesting schedule, a Participant with at least
three (3) Years of Service as of the expiration date of the election period may
elect to have such Participant’s nonforfeitable percentage computed under the
Plan without regard to such amendment. If a Participant fails to make such
election, then such Participant shall be subject to the new vesting schedule.
The Participant’s election period shall commence on the adoption date of the
amendment and shall end sixty (60) days after the latest of:

 

(1) the adoption date of the amendment,

 

(2) the effective date of the amendment, or

 

(3) the date the Participant receives written notice of the amendment from the
Employer or Committee.

 

(b) Vesting Upon Reemployment.

 

If a Participant is reemployed by the Company following a Break in Service, such
Participant’s Accounts shall be vested as follows:

 

(1) Vesting of Prior Account Balances.

 

If a Participant has had five consecutive one-year Breaks in Service, Years of
Service after such five-year period will not be taken into account for purposes
of determining a Participant’s vested interest in the Participant’s prebreak
Account balances and new Accounts will be established to record the
Participant’s interest in the Plan for service after such five-year period.

 

(2) Vesting of Subsequent Account Balances.

 

(A) In the case of a Participant who, at the time of a Break in Service, does
not have any vested right under Paragraph (a) above, Years of Service before
such Break in Service shall not be taken into account unless such Participant
returns to work for the Employer and completes one (1) Year of Service.
Notwithstanding the foregoing, Years of Service before such Break in Service
shall not be taken into account for purposes of determining a Participant’s
vested interest in the Participant’s postbreak Accounts if the number of
consecutive one-year Breaks in Service equals or exceeds five (5) years or the
aggregate number of Years of Service before such Break in Service, whichever is
greater.

 

17



--------------------------------------------------------------------------------

(B) If a Participant had any degree of vested interest at the time of the
Participant’s Break in Service, such Participant shall participate retroactively
to the Participant’s reemployment date for purposes of determining a
Participant’s vested interest in the Participant’s postbreak Account balances.
Upon resuming participation, such Participant’s Years of Service shall include
all Years of Service prior to the Break in Service.

 

(c) Forfeitures.

 

Forfeitures shall be charged first against a Participant’s Other Investments
Account, second against Company Stock which was not acquired with the proceeds
of a Securities Acquisition Loan, and third against Company Stock acquired with
a Securities Acquisition Loan. If a portion of a Participant’s Account is to be
forfeited and interests in more than one class of Employer Securities have been
allocated to a Participant’s Account, the Participant shall forfeit the same
percentage of each such class. The disposition of such Forfeitures shall be as
follows:

 

(1) If a Participant has incurred five consecutive one-year Breaks in Service
and has not received a “cash-out distribution” (as defined below), the nonvested
balance of the Participant’s Accounts shall be allocated as a Forfeiture as soon
as possible after the close of the Plan Year in which the Participant incurs a
five-year Break in Service.

 

(2) If a Participant who is not one hundred percent (100%) vested receives a
distribution of a Plan Benefit, which is not a “cash-out distribution” (as
defined below), prior to the occurrence of a five-year Break in Service, and
such Participant returns to work for the Employer, the portion of the
Participant’s Accounts which was not vested shall be maintained separately (from
any additional contributions to this Plan) until such Participant becomes one
hundred percent (100%) vested. Such Participant’s vested and nonforfeitable
percentage in such separate Accounts upon any subsequent termination of service
shall be equal to:

 

    X—Y  

100%—Y

 

For purposes of applying this formula, X is the vested percentage at the time of
the subsequent termination, and Y is the vested percentage at the time of the
prior termination. Separate Accounts shall share in the allocation of Trust
income or loss on every Anniversary Date prior to Forfeiture, but such accounts
shall not share in allocation of Trust income or loss on the Anniversary Date on
which they are forfeited.

 

(3) If a Participant receives a “cash-out distribution” (as defined below), such
Participant shall incur a Forfeiture immediately upon receipt of the “cash-out
distribution.” The nonvested balance of the Participant’s Accounts shall be
allocated as a Forfeiture as of the Anniversary Date coinciding with or
following the date such Participant incurred a one-year Break in Service or
received the cash-out distribution, whichever is later.

 

(d) Cash-Out Distribution.

 

If a partially vested Participant receives a cash-out distribution, the cash-out
distribution will result in a Forfeiture of the nonvested portion of the
Participant’s Accounts. A “cash-out distribution” is a distribution of the
entire vested portion of a Participant’s Accounts that is made before the
Participant incurs five (5) consecutive one-year Breaks in Service.

 

If any former Participant shall be reemployed by the Employer before five (5)
consecutive one-year Breaks in Service, and such former Participant had received
a cash-out distribution prior to reemployment, the forfeited portion of such
Participant’s Accounts shall be reinstated only if the Participant repays the
full amount distributed to such Participant. Such repayment must be made by the
former Participant before the Participant incurs five (5) consecutive one-year
Breaks in Service following the date of distribution and before the five-year
anniversary of his reemployment date. In the event the former Participant does
repay the full amount distributed to such Participant, the undistributed portion
of the Participant’s Accounts must be restored in full, unadjusted by any gains
or losses occurring subsequent to the Anniversary Date preceding the
Participant’s termination. Restoration of a Participant’s Accounts shall include
restoration of all Code Section 411(d)(6) protected benefits with respect to
such restored amounts.

 

If the Participant repays the amount distributed to such Participant within the
required time period, the Committee shall restore the forfeited portion of the
Participant’s Accounts as of the Anniversary Date coinciding with or following
the repayment. Such amount shall be restored, to the extent necessary, in the
following manner:

 

(A) first from current-year Forfeitures;

 

(B) second from current-year Trust earnings; and

 

(C) third from current-year Contributions.

 

To the extent the amounts described in clauses (A), (B) and (C) are insufficient
to enable the Committee to make the required restoration, the Employer must
contribute the additional amount necessary to enable the Committee to make the
required restoration.

 

A terminated Participant who is zero percent (0%) vested shall be deemed to have
received a cash-out distribution as of the day on which the Participant
separates from service with the Employer. For purposes of applying the
restoration provisions of this Paragraph, the Committee will treat a zero
percent (0%) vested Participant as repaying the Participant’s cash-out
distribution on the first day of reemployment with the Employer.

 

18



--------------------------------------------------------------------------------

Section 14. DISTRIBUTION OF PLAN BENEFIT.

 

(a) Death, Disability or Retirement.

 

In the event of death, Disability or Retirement, subject to Subsection 14(e),
distribution of a Participant’s Plan Benefit shall be made in a lump sum, as
soon as administratively feasible, during the Plan Year which follows the close
of the Plan Year in which such event occurs.

 

(b) Other Termination of Participation.

 

In the event a Participant terminates employment for reasons other than death,
Disability or Retirement, subject to Subsection 14(e), the Participant’s vested
Plan Benefit will be distributed in a lump sum, as soon as administratively
feasible, during the Plan Year which follows the close of the Plan Year in which
the Participant separated from service.

 

Notwithstanding the other provisions of this Section 14(b), the Plan shall not
be required to distribute any Employer Securities acquired with the proceeds of
a Securities Acquisition Loan until the close of the Plan Year in which such
Securities Acquisition Loan has been repaid in full.

 

(c) Death Prior to Distribution.

 

If a Participant dies before distribution of the Participant’s Plan Benefit has
commenced, such Participant’s entire Plan Benefit shall be distributed in
accordance with Subsection 15(b) within five (5) years of the date of the
Participant’s death.

 

If a Participant dies after the distribution of the Plan Benefit has commenced,
the remaining portion of the Plan Benefit shall be distributed (in accordance
with Subsection 15(b)) at least as rapidly as under the method being used at the
date of the Participant’s death.

 

(d) Valuation Date.

 

All Accounts, other than the Company Stock Accounts, shall be valued as of the
appropriate Valuation Date, as defined in Section 2 of the Plan. The Trustee may
carry out other valuations from time to time as necessary. The valuation of the
Company Stock Accounts shall be valued as of a date coinciding with or
immediately preceding the date of actual distribution of such Company Stock
Accounts. Valuation of Company Stock contributed to or purchased by the Plan
shall be determined the responsibility of the Trustee and shall be made pursuant
to the terms of the Trust Agreement.

 

(e) Consent and Notice Requirements.

 

If the value of the Plan Benefit exceeds five thousand dollars ($5,000) at the
time of the distribution, any distribution prior to the later of age sixty-two
(62) or the Participant’s Normal Retirement Date may be made only with the
written consent of the Participant. For all distributions made after December
31, 2001, with respect to all Participants, the value of a Participant’s
nonforfeitable account balance shall be determined without regard to that
portion of the Plan Benefit, if any, attributable to any rollover contributions
(and earnings allocable thereto) within the meaning of Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the Code. The
Committee shall provide the Participant with a written notice which explains the
provision of Section 411(a)(11), not less than thirty (30) days nor more than
ninety (90) days before the distribution date. If the distribution is one to
which Sections 401(a)(11) and 417 of the Internal Revenue Code do not apply,
such distribution may commence less than thirty (30) days after the notice
required under Section 1.411(a)-11(c) of the Income Tax Regulations is given,
provided that:

 

(1) the Committee clearly informs the Participant that the Participant has a
right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

 

(2) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

Failure of a Participant to consent to an immediate distribution within the
applicable time limit may be treated by the Employer as an election by the
Participant to defer benefits to the later of age sixty-two (62) or the Normal
Retirement Date of the Participant.

 

(f) Required Commencement of Benefit Distribution.

 

(1) Distribution of a Participant’s Plan Benefit shall commence not later than
sixty (60) days after the Anniversary Date coinciding with or next following the
latest of (1) the Participant’s Retirement, (2) the tenth (10th) anniversary of
the date the Participant became a Participant, or (3) the Participant’s
separation from service.

 

If the amount of a Participant’s Plan Benefit cannot be determined by the
Committee by the date on which a distribution is to commence, or the Participant
cannot be located, distribution of the Participant’s Plan Benefit shall commence
within sixty (60) days after the date on which the Participant’s Plan Benefit
can be determined or after the date on which the Committee locates the
Participant.

 

(2) The distribution of the Plan Benefit of any Participant who attains age
seventy and one-half (70 1/2) in a calendar year shall commence not later than
April 1 of the next calendar year (even if the Participant

 

19



--------------------------------------------------------------------------------

has not terminated). Effective for all Plan Years beginning on or after January
1, 1998, except in the case of a five percent (5%) owner (as defined in Section
416(i)(1)(B)(i) of the Code), distributions shall commence in accordance with
Subsection 14(f)(2) unless the Participant elects otherwise. In the event a
Participant elects not to receive the distributions, or in the case of a
Participant (other than a five percent (5%) owner) who has begun receiving
distributions in accordance with this Subsection who elects to cease receiving
such distributions, the distributions shall commence (or recommence) no later
than April 1 of the calendar year following the calendar year in which the
Participant separates from service with the Employer. All distributions made
under this Subsection 14(f)(2) shall be determined and made in accordance with
the Proposed Regulations under Section 401(a)(9), including the minimum
distribution incidental benefit requirement of Section 1.401(a)(9)-2 of the
Proposed Regulations.

 

Notwithstanding the foregoing, effective for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year,
all distributions made under this Subsection 14(f) shall be determined and made
in accordance with the final and temporary regulations under 401(a)(9), pursuant
to Rev. Proc. 2002-29.

 

(g) Undistributed Accounts.

 

Any part of a Participant’s Company Stock Account and Other Investments Account
which is retained in the Trust after the Anniversary Date coinciding with or
immediately following the date on which the Participant terminates employment
shall, as soon as possible after such Anniversary Date, be segregated and
invested, pursuant to Section 7 of the Plan, in assets of the Trust other than
Company Stock. However, except in the case of reemployment (as provided for in
Section 4), none of the Participant’s Accounts will be credited with any further
Employer Contributions, Forfeitures, dividends on Company Stock or gain on the
sale of unallocated shares of Company Stock. The undistributed Account under
this Subsection is for reporting purposes only. The Participant’s undistributed
Account will be treated as an Other Investments Account, except that such
Account will not invest in the Plan’s Company Stock fund. For purposes of
Sections 6, 7, 11, 14 and 15 of the Plan, the undistributed Account shall be
treated as if it were an Other Investments Account.

 

(h) Optional Direct Transfer of Eligible Rollover Distributions.

 

A Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.

 

(i) Lien on Distribution.

 

Notwithstanding anything to the contrary herein, if, at the time of
distribution, a Participant is indebted to the Trust, or has retained in his or
her possession money or property which properly belongs to the Trust, the Trust
shall have a lien on such distribution pending the resolution of such ownership
rights. The Trustee may exercise such lien either by directing the Company
secretary to withhold any stock transfer of title, or by withholding
distribution of any stock or the value of any stock or other assets, pending
resolution of such ownership rights. Notwithstanding the foregoing, Plan
Benefits under this Plan may not be assigned or alienated except to the extent
allowable under Code Sections 401(a)(13) and 414(p).

 

(j) Automatic Rollovers.

 

Any distribution in excess of $1,000 may be made by transferring the amount to
be distributed to an individual retirement plan designated by the Committee,
unless the Participant or Beneficiary entitled to receive the distribution
elects (1) to receive the distribution directly, or (2) to have the distribution
paid directly to another Eligible Retirement Plan as described in Section 10 of
the Plan. The requirement of this paragraph shall not be effective until the
effective date of regulations issued by the Department of Labor with respect to
the requirements of the Committee’s selection of individual retirement plans.

 

Section 15. HOW PLAN BENEFIT WILL BE DISTRIBUTED.

 

(a) Form of Distribution.

 

Subject to a Participant’s right to demand distribution of such Participant’s
Company Stock Account and Other Investments Account entirely in the form of
Employer Securities, the Trustee may, after consultation with the Company,
distribute such Participant’s Plan Benefit entirely in cash or entirely in the
form of Employer Securities, or a combination of cash and Employer Securities.
Distributions made in the form of Employer Securities shall be made in the form
of whole shares of Employer Securities with the value of any fractional shares
paid in cash. For shares of Employer Securities acquired after December 31,
1986, the Plan shall not be required to distribute any Employer Securities to
the extent that the Participants or Beneficiaries have elected to have their
Company Stock Account diversified under the provisions of Section 17(a) hereof.

 

(b) Beneficiaries.

 

(1) Designation.

 

Distribution will be made to the Participant if living, and if not, to the
Participant’s Beneficiary. A Participant may designate a Beneficiary upon
becoming a Participant and may change such designation at any time by filing a
written designation with the Committee. Notwithstanding anything in this Section
15 to the contrary, if a Participant is married, a Participant shall not
designate anyone other than the Participant’s

 

20



--------------------------------------------------------------------------------

spouse as primary Beneficiary of the Participant’s Plan Benefit unless such
spouse consents in writing to such designation, such spouse acknowledges the
effect of such election, and such writing is witnessed by a Plan representative
or notary public and filed with the Committee.

 

(2) Absence of Valid Designation.

 

If, upon the death of a Participant, former Participant or Beneficiary, there is
no valid designation of a Beneficiary on file with the Committee or the benefit
is not claimed by any Beneficiary within a reasonable period of time after the
death of the Participant, the benefit shall be paid to the Participant’s
surviving spouse. If the Participant is not married or if the Participant’s
spouse does not survive the Participant, the benefit shall be paid to the
Participant’s estate.

 

(c) Location of Participant or Beneficiary Unknown .

 

If a Participant who is entitled to a distribution cannot be located and the
Committee has made reasonable efforts to locate the Participant, the
Participant’s interest shall be forfeited and treated as a Forfeiture in
accordance with Section 13 at the time specified below. The Committee will be
deemed to have made reasonable efforts to locate the Participant if the
Committee is unable to locate the Participant (or, in the case of a deceased
Participant, his or her Beneficiary) after having made two successive certified
or similar mailings to the last address on file with the Committee and after the
Committee has used the IRS Letter Forwarding Program. The Participant’s
Account(s) shall be forfeited as of the last day of the Plan Year in which
occurs the close of the 12 calendar month period following the later of the two
successive mailings. If the Participant or Beneficiary makes a written claim for
the Account(s) subsequent to the forfeiture, the Employer shall cause the
Account(s) to be reinstated, first from current year Forfeitures, if any, and
then from an additional Employer Contribution.

 

Section 16. RIGHTS AND OPTIONS ON DISTRIBUTED SHARES OF COMPANY STOCK.

 

(a) “Put” Option.

 

For so long as the Company’s shares are readily tradable on an established
market, the Company shall not be required to provide the Participant or
Beneficiary with an option to put the shares to the Company, in accordance with
Section 409(h) of the Code.

 

(b) Right of First Refusal.

 

For so long as the Company’s shares are readily tradable on an established
market, shares of Company Stock distributed by the Trustee shall not be subject
to a right of first refusal, until such time as such shares are no longer
readily tradable on an established market.

 

(c) Other Options.

 

No Employer Securities acquired by this Plan with the proceeds of a Securities
Acquisition Loan may be subject to a put, call, buy-sell or similar arrangement
while held by or when distributed from the Plan.

 

Section 17. SPECIAL PROVISIONS.

 

(a) Diversification of Investments.

 

Within ninety (90) days after the close of each Plan Year in the Qualified
Election Period, each Qualified Participant shall be permitted to direct the
Plan as to the investment of not more than twenty-five percent (25%) of the
shares of Employer Securities allocated to the Participant’s Company Stock
Account attributable to Employer Securities which were acquired by the Plan
after December 31, 1986, (including shares that the Qualified Participant
previously elected to diversify pursuant to this Subsection), less the number of
shares previously diversified pursuant to such Participant’s election under this
Subsection. In the case of the sixth (6th) year of the Qualified Election
Period, the preceding sentence shall be applied by substituting “fifty percent
(50%)” for “twenty—five percent (25%).” The Participant’s direction shall be
completed no later than ninety (90) days after the close of the ninety (90) day
election period.

 

The Committee shall offer at least three investment options (not inconsistent
with regulations prescribed by the Internal Revenue Service) to each Participant
who makes an election under this Subsection.

 

In lieu of offering such investment options, the Committee may direct that all
amounts subject to Participant elections under this Subsection be distributed to
Qualified Participants. All such distributions shall be distributed within
ninety (90) days after the close of the ninety (90) day election period and
shall be made in cash.

 

In lieu of receiving a distribution under this Subsection, a Qualified
Participant may direct the Plan to transfer the distribution to another
qualified plan of the Company which accepts such transfers, provided that such
plan permits employee-directed investments and does not invest in Employer
Securities to a substantial degree. Such transfer shall be made within ninety
(90) days after the close of the ninety (90) day election period.

 

(b) Cash Dividends.

 

Cash dividends, if any, on shares of Company Stock allocated to Participants’
Accounts may be accumulated in the Trust or may be paid to Participants
currently as determined in the sole discretion of the Company, exercised in a
uniform and nondiscriminatory manner. Provided that the Plan is primarily
invested in Employer Securities, it is intended that the Company shall be
allowed a deduction with respect to any dividends paid on allocated shares of
Company Stock of any class held by the Plan on the record date to the extent
such dividends

 

21



--------------------------------------------------------------------------------

are paid in cash directly to the Participants, or their Beneficiaries, or are
paid to the Plan and are distributed from the Plan to the Participants or their
Beneficiaries not later than ninety (90) days after the close of the Plan Year
in which paid; provided, however, that the Company shall not be required to pay
or distribute any dividends with respect to the nonvested portion of the Company
Stock Account of a Participant who has terminated employment prior to the date
such dividends are paid directly to Participants, or are distributed from the
Plan to the Participants. Provided that the Plan is primarily invested in
Employer Securities, it is also intended that the Company shall be allowed a
deduction for any dividends used to make payments on a Securities Acquisition
Loan the proceeds of which were used to acquire the Employer Securities (whether
or not allocated) with respect to which the dividend is paid, provided that in
the case of dividends paid on allocated shares, Employer Securities in an amount
equal to such dividends are allocated to such Participants for the year in which
such dividends would otherwise have been allocated to such Participants. The
Company shall be allowed a deduction for dividends paid only in the taxable year
of the Company in which the dividend is either paid to a Participant or
Beneficiary or held to make payments on a Securities Acquisition Loan.

 

Shares of Employer Securities released from the Suspense Account (as provided in
Section 7(b) of the Plan) by reason of the payment of principal and interest on
a Securities Acquisition Loan with cash dividends paid to the Trust, shall be
allocated in accordance with Subsection 11(a)(3) of the Plan.

 

(c) In-Service Distributions.

 

At the request of a Participant who is then one hundred percent (100%) vested in
his or her Plan Benefit, the Committee shall direct the Trustee to distribute to
the Participant an in-service distribution not to exceed one hundred percent
(100%) of the Participant’s accumulated Plan Benefit as then estimated by the
Committee, for reason of hardship constituting immediate and heavy financial
need, as provided herein.

 

The Committee, in its sole discretion, exercised in a uniform and
nondiscriminatory manner, shall determine whether the Participant’s hardship
constitutes immediate and heavy financial need, based on all relevant facts and
circumstances. The following are financial needs considered immediate and heavy:
medical expenses (within the meaning of section 213(d) of the Code) incurred by
the Participant, the Participant’s spouse, or dependents; the purchase
(excluding mortgage payments) of a principal residence for the Participant;
payment of tuition and related educational fees for the next twelve (12) months
of postsecondary education for the Participant, the Participant’s spouse,
children, or dependents; or the need to prevent eviction of the Participant
from, or a foreclosure on the mortgage of, the Participant’s principal
residence. Notwithstanding the foregoing, a distribution will not be considered
as necessary to satisfy an immediate and heavy financial need of the Participant
unless (i) the Participant has obtained all distributions, other than hardship
distributions, and all nontaxable loans under all plans maintained by the
Employer, and (ii) the distribution is not in excess of the amount of an
immediate and heavy financial need.

 

If any in-service distribution is made, the Participant’s Plan Benefit when
computed will be reduced by the amount of such advance.

 

Section 18. ADMINISTRATION.

 

(a) Named Fiduciaries for Administration of Plan and for Investment and Control
of Plan Assets.

 

(1) Board of Directors.

 

In addition to its powers as settler to amend or terminate the Plan, as set
forth in Section 19, the Board of Directors shall have the following duties and
responsibilities in connection with the administration of the Plan:

 

(A) Making decisions with respect to the selection, retention or removal of the
Trustee and the Committee.

 

(B) Periodically reviewing the performance of the Trustee, the members of the
Committee, persons to whom duties have been allocated or delegated and any
advisers appointed pursuant to paragraph (f)(1) below.

 

(C) Determining the form and amount of Employer Contributions.

 

The Board of Directors may by written resolution allocate its duties and
responsibilities to one or more of its members or delegate such duties and
responsibilities to any other persons; provided, however, that any such
allocation or delegation shall be terminable upon such notice as the Board of
Directors deems reasonable and prudent under the circumstances.

 

(2) Plan Committee.

 

(A) General.

 

The Company is designated as the “Plan Administrator” within the meaning of
Section 3(16) of ERISA and Section 414(g) of the Code. The Company delegates to
the Committee the Company’s administrative duties associated with the Company’s
role as Plan Administrator and authorizes the Committee to designate other
persons, including Employees of the Company, to carry out its duties hereunder.
Any such person shall become a fiduciary under the Plan to the extent that such
delegated responsibilities are fiduciary in nature. The members of the Committee
shall be appointed by the Board of Directors and shall serve, without
compensation,

 

22



--------------------------------------------------------------------------------

until such time as they resign, die or become incapable of exercising their
duties or are removed by the Board of Directors. All members of the Committee
are designated as agents of the Plan for purposes of service of legal process.
The Company shall certify to the Trustee the names and specimen signatures of
the members of the Committee. Any member may resign at any time by submitting an
appropriate written instrument to the Company, and while any vacancy exists, the
remaining members of the Committee may perform any act which the Committee is
authorized to perform. Any vacancy on the Committee shall be filled by
appointment by the Board of Directors. All decisions required to be made by the
Committee involving the interpretation, application and administration of the
Plan shall be resolved by action of the Committee either at a meeting or in a
unanimous writing without a meeting.

 

(B) Duties and Responsibilities.

 

The Committee shall have the following duties and responsibilities in connection
with the administration of the Plan:

 

(i) Establishing and implementing a funding policy as described in Paragraph (c)
below.

 

(ii) Determining the eligibility of Employees for participation in the Plan.

 

(iii) Determining the eligibility of Employees for benefits provided by the Plan
including such duties and responsibilities as are necessary and appropriate
under the Plan’s claims procedures.

 

(iv) Communicating with Participants and other persons.

 

(v) Interpreting and construing the terms of the Plan and Trust Agreement.

 

(vi) Instructing the Trustee as to the allocation of Trust assets (including
Contributions and Forfeitures) and the distribution of Plan Benefits.

 

The Committee may establish rules and regulations and may take any other
necessary or proper action to carry out its duties and responsibilities.
Notwithstanding the foregoing provisions, the Trustee shall have the primary
responsibility for the withholding of income taxes from Plan distributions, for
the payment of withheld income taxes on Plan distributions to the Internal
Revenue Service. Compliance with record keeping and reporting requirements of
ERISA shall be the primary responsibility of the Company.

 

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties including, but not limited to, the Company and any
Participant or Beneficiary, except as otherwise provided by law. The Committee
shall administer such terms and provisions in a uniform and nondiscriminatory
manner and in full accordance with any and all laws applicable to the Plan. When
making a determination or calculation, the Committee shall be entitled to rely
upon information furnished by the Employer or anyone acting on behalf of the
Employer.

 

(C) Allocation and Delegation of Responsibilities.

 

The Committee may, by written resolution, allocate its administrative duties and
responsibilities to one or more of its members or it may delegate such duties
and responsibilities to any other persons; provided, however, that any such
allocation or delegation shall be terminable upon such notice as the Committee
deems reasonable and prudent under the circumstances.

 

(b) Investment of Plan Assets.

 

The Plan assets shall be invested and controlled pursuant to the provisions of
Section 6 of the Plan and the provisions of the Trust.

 

(c) Funding Policy.

 

The funding policy of the Plan is to invest trust assets primarily in Company
Stock over the life of the Plan. The Trustee shall, from time to time, establish
such investment methods as may be necessary to accomplish this funding policy.

 

(d) Claims Procedures.

 

(1) Procedure. Claims for benefits under the Plan shall be made in writing to
the Committee. The Committee shall have full discretion to render a decision
with respect to any claim. If a claim for benefits is wholly or partially denied
by the Committee, then the Committee must provide notice of its denial to the
claimant (a “Notice of Denial”), which shall be written in a manner calculated
to be understood by the claimant and which shall set forth: (i) the specific
reason or reasons for denial of the claim; (ii) a specific reference to the
pertinent Plan provisions upon which the denial is based; (iii) a description of
any additional material or information necessary for the claimant to perfect the
claim, together with an explanation of why the material or information is
necessary; and (iv) appropriate information regarding the steps to be taken if
the claimant wishes to submit his or her claim for review.

 

(i) Disability Claims. If a claim is related to any distribution or rights to
which a Participant or other claimant may be entitled in connection with the
Participant’s termination of employment by reason of becoming disabled
(“Disability Plan Benefits”) and the claim is wholly or partially denied by the
Committee, then the Committee shall provide the Notice of Denial within a
reasonable period of time, not to exceed 45 days after receipt of the claim.
This period within which the Committee must provide a Notice of Denial may be
extended twice, for up to 30 days per extension, provided that the Committee (i)
determines that an extension is

 

23



--------------------------------------------------------------------------------

needed and beyond the control of the Plan, and (ii) notifies the claimant prior
to the expiration of the initial 45-day period or of the first 30-day extension
period. If the Committee shall fail to notify the claimant either that his or
her claim for benefits has been granted or that it has been denied within the
initial 45-day period or prior to the expiration of an extension, if applicable,
then the claim shall be deemed to have been denied as of the last day of the
applicable period, and the claimant then may request a review of his or her
claim.

 

(ii) Other Claims. The Committee shall notify a claimant in writing of the
denial of any claim not related to Disability Plan Benefits within a reasonable
period of time, not to exceed 90 days after receipt of the claim. If the
Committee shall fail to notify the claimant either that his or her claim has
been granted or that it has been denied within 90 days after the claim is
received by the Committee, then the claim shall be deemed to have been denied.

 

(2) Procedure for Review of a Denied Claim.

 

(i) Disability Claims. If a claim is denied, a claimant may file a written
request with the Committee that it conduct a full and fair review of his or her
claim, and the Committee then must make a determination with respect to its
review of the denied claim. A claimant must file a written request for a review
of a claim for Disability Plan Benefits with the Committee within 180 days after
the receipt by the claimant of a Notice of Denial of his or her claim or within
180 days after the claim is deemed to have been denied. The Committee’s decision
with respect to its review of the denied claim shall be rendered not later than
45 days after the receipt of the claimant’s request for a review, unless special
circumstances require an extension of time for processing, in which case the
45-day period may be extended to 90 days if the Committee shall notify the
claimant in writing within the initial 45-day period and shall state the reason
for the extension.

 

(ii) Other Claims. A claimant must file a written request for a review of any
claim not related to Disability Plan Benefits with the Committee within 60 days
after the receipt by the claimant of a Notice of Denial of his or her claim or
within 60 days after the claim is deemed to have been denied. The Committee’s
decision with respect to its review of the denied claim shall be rendered not
later than 60 days after the receipt of the claimant’s request for a review,
unless special circumstances require an extension of time for processing, in
which case the 60-day period may be extended to 120 days if the Committee shall
notify the claimant in writing within the initial 60-day period and shall state
the reason for the extension.

 

(3) Review of Documents. In connection with a claimant’s appeal of a denial of
his or her benefits (including Disability Plan Benefits), the claimant may
review pertinent documents and may submit issues and comments in writing. The
Committee shall have full discretion to fully and fairly review the claim, and
the Committee’s decision upon review shall (i) include specific reasons for the
decision, (ii) be written in a manner calculated to be understood by the
claimant, and (iii) contain specific references to the pertinent Plan provisions
upon which the decision is based.

 

(e) Qualified Domestic Relations Orders.

 

(1) In the case of any Domestic Relations Order received by the Plan, the
Committee shall promptly notify the Participant and any other Alternate Payee of
the receipt of such order and of the Plan’s procedures for determining the
qualified status of Domestic Relations Orders. Any Alternate Payee shall be
permitted to designate a representative for receipt of copies of notices that
are sent to the Alternate Payee with respect to such order. The amount that
would be payable to the Alternate Payee shall be segregated in a segregated
account as of the first day of the Plan Year during which the Domestic Relations
Order is received by the Committee. Such segregated account shall continue to be
treated in the same manner as the affected Accounts of the Participant, but will
not be credited with any further Contributions or Forfeitures. If the order is
determined to be a qualified order within the eighteen (18) month period
described below, the segregated amount (including any interest or earnings
thereon) shall continue to be treated as a segregated account in the name of the
Alternate Payee. If the Committee determines that the order is not qualified, or
if the Committee (or the appropriate court) is not able to resolve the issue
within the eighteen (18) month period, the segregated amount (including any
interest or earnings thereon) shall be restored to the Participant. For purposes
of this Paragraph, the “eighteen (18) month period” shall mean the eighteen (18)
month period beginning with the date on which the first payment would be
required to be made under the Domestic Relations Order.

 

(2) In determining whether a Domestic Relations Order is qualified, the
Committee shall follow the procedures set forth in Section 18(d) with respect to
claims for Plan Benefits.

 

(3) A Domestic Relations Order will constitute a qualified Domestic Relations
Order only if such order (i) does not require the Plan to provide any type or
form of benefit (or any option) not otherwise provided under the Plan, (ii) does
not require the Plan to provide increased benefits, and (iii) does not require
the payment of benefits to an Alternate Payee which are required to be paid to
another Alternate Payee under another order previously determined to be a
qualified order. In addition, a Domestic Relations Order will constitute a
qualified order only if such order clearly specifies (i) the name and last known
mailing address of the Participant and of each Alternate Payee covered by the
order, (ii) the amount or the percentage of a Participant’s Plan Benefit that is
to be paid to each Alternate Payee, or the manner in which such amount or
percentage is to be determined, (iii) the number of payments or the period to
which such order applies, and (iv) each plan to which such order applies.

 

24



--------------------------------------------------------------------------------

(4) In the case of any payment to an Alternate Payee before a Participant has
separated from service, the Plan shall not be required to make any payment to an
Alternate Payee prior to the date the Participant attains (or would have
attained) the Earliest Retirement Age. For purposes of this Paragraph, the term
“Earliest Retirement Age” means the earliest of (i) the date on which the
Participant is entitled to a distribution under the Plan, or (ii) the later of
the date the Participant attains age fifty (50) or the earliest date on which
the Participant could begin receiving benefit if the Participant separated from
service.

 

(f) General.

 

(1) The Board of Directors, the Committee or any person to whom duties and
responsibilities have been allocated or delegated, may employ other persons for
advice in connection with their respective responsibilities, including
actuaries, plan consultants, investment advisers, attorneys and accountants.

 

(2) Any person may serve in more than one capacity with respect to the Plan.

 

(3) The Board of Directors, the Committee or any person to whom duties and
responsibilities have been allocated or delegated shall be indemnified and held
harmless by the Company from any expense or liability when and as incurred
hereunder, unless determined by a court of competent jurisdiction to have been
due to or arising from fraud, dishonesty, gross negligence, or misconduct of the
Board of Directors, the Committee, or such person, as the case may be.

 

(4) The Board of Directors and the Committee shall have complete discretion in
the interpretation of the Plan document with respect to the duties and
responsibilities allocated to them under the terms of the Plan, with all power
and discretion necessary to carry out any of their duties described herein.

 

The decisions of the Board of Directors and the Committee in matters within
their jurisdiction shall be final, binding and conclusive upon each Employer,
each Employee, Beneficiary and every other interested or concerned person or
party.

 

Section 19. AMENDMENT AND TERMINATION.

 

(a) Amendment.

 

To provide for contingencies which may require or make advisable the
clarification, modification or amendment of this Agreement, the Company reserves
the right to amend the Plan at any time and from time to time, in whole or in
part, including without limitation, retroactive amendments necessary or
advisable to qualify the Plan and Trust under the provisions of Sections 401(a)
and 4975(e)(7) of the Code or any successor or similar statute hereafter
enacted. Any such amendment to the Plan or Trust must be adopted by resolution
of the Company’s Board of Directors. However, no such amendment shall (1) cause
any part of the assets of the Plan and Trust to revert to or be recoverable by
the Company or be used for or diverted to purposes other than the exclusive
benefit of Participants, former Participants and Beneficiaries, (2) deprive any
Participant, former Participant or Beneficiary of any Plan Benefit already
vested, except to the extent that such amendment may be necessary to permit the
Plan or the Trust to qualify or continue to qualify as tax-exempt, (3) terminate
the protections and rights described in Section 16, (4) alter, change or modify
the duties, powers or liabilities of the Trustee hereunder without its written
consent, or (5) with respect to any benefit previously accrued, eliminate or
reduce any early retirement benefit or retirement type subsidy, or eliminate any
optional form of benefit, except to the extent permitted by Section 411(d)(6) of
the Code.

 

(b) Changes in the Code.

 

Any other provision of this Plan to the contrary notwithstanding, if any
amendment to the Code requires that a conforming Plan amendment must be adopted
effective as of a stated effective date in order for this Plan to continue to be
a qualified plan, this Plan shall be operated in accordance with the requirement
of such amendment to that law until the date when a conforming Plan amendment is
adopted, or the date when a clear and unambiguous nonconforming Plan amendment
is adopted, whichever occurs first.

 

(c) Termination, Partial Termination or Complete Discontinuance of
Contributions.

 

Although the Company has established the Plan with the bona fide intention and
expectation that it will be able to make contributions indefinitely,
nevertheless, the Company shall not be under any obligation or liability to
continue its contributions or to maintain the Plan for any given length of time.
The Company may in its sole discretion discontinue such contributions or
terminate the Plan in whole or in part in accordance with its provisions at any
time without any liability for such discontinuance or termination. In the event
of a termination (as defined in Treasury Regulation Section 1.401-6(b)(1)) or
complete discontinuance of contribution, then the Accounts of all Participants
affected by the termination or discontinuance of contributions will become
nonforfeitable. In the event of a partial termination, the Accounts of all
Participants affected by the partial termination will become nonforfeitable.
After termination of the Plan, the Trust will be maintained until the Plan
Benefits of all Participants have been distributed. Plan Benefits may be
distributed following termination of the Plan or distributions may be deferred
and distributed as provided in Section 14, as the Company shall determine. If
Plan Benefits will be distributed after the Plan is terminated, the distribution
may be delayed until IRS approval is received. In the event that Company Stock
is sold in connection with the termination of the Plan or the amendment of the
Plan to become a qualified employee plan that is not a stock bonus plan, all
Plan Benefits will be distributed in cash.

 

25



--------------------------------------------------------------------------------

(d) Determination by Internal Revenue Service.

 

Notwithstanding any other provision of the Plan, if the Internal Revenue Service
shall fail or refuse to issue a favorable written determination or ruling with
respect to the continued qualification of the Plan and exemption of the Trust
from tax under Section 501(a) of the Code, all Employer Contributions under
Section 401(a), together with any income received or accrued thereon less any
benefits or expenses paid shall, upon the written direction of the Company, be
deemed held by the Trustee under the Employee Stock Ownership Plan as it existed
prior to the adoption of this Plan and this Plan and the Trust shall terminate.

 

(e) Return of Employer’s Contribution.

 

Notwithstanding any other provision of the Plan, if a Contribution is
conditioned on its deductibility and the deduction is disallowed or if a
Contribution is made due to a mistake of fact, such Employer Contribution may be
returned to the Employer if such Contribution is returned within one (1) year
thereafter and if the amount returned does not exceed the excess of the actual
Contribution over the amount which would have been contributed had there been no
error in determining the deduction or mistake of fact. Earnings of the Plan
attributable to the excess Contribution may not be returned to the Employer, but
any losses attributable thereto must reduce the amount so returned.

 

Section 20. MISCELLANEOUS.

 

(a) Participation by Affiliated Company.

 

(1) Any Affiliated Company presently existing or hereafter acquired may, with
the consent of the Company, adopt the Plan and Trust and thereby enable its
employees to participate herein.

 

(2) In the event any Participant is transferred to an Affiliated Company which
is a participating Employer, such Participant shall continue to participate
hereunder in the allocation of Employer Contributions and the Participant’s
Accounts shall continue to vest in accordance with Section 13. Any Participant
who is transferred to an Affiliated Company which is not a participating
Employer shall be treated as a suspended Participant in accordance with Section
4(e).

 

(b) Limitation of Rights; Employment Relationship.

 

All Plan Benefits will be paid only from the Trust assets and neither the
Company nor any Employer nor the Committee nor the Trustee shall have any duty
or liability to furnish the Trust with any funds, securities or other assets
except as expressly provided in the Plan. Nothing herein shall be construed to
obligate any Employer to continue to employ any Employee.

 

(c) Merger; Transfer of Assets.

 

In no event shall this Plan be merged or consolidated with any other employee
benefit plan, nor shall there be any transfer of assets or liabilities from this
Plan to any other such plan, unless immediately after such merger, consolidation
or transfer, each Participant’s benefits, determined as if the plan had
terminated, are at least equal to or greater than the benefits which the
Participant would have been entitled to had this Plan been terminated
immediately before such merger, consolidation or transfer.

 

(d) Prohibition Against Assignment.

 

The Plan Benefits may not be assigned or alienated; provided, however, that a
qualified Domestic Relations Order shall not be construed as an assignment or
alienation. Except for indebtedness to the Trust and orders to make payments or
assign benefits to a spouse, former spouse, child or other dependent under a
qualified Domestic Relations Order, neither the Company nor the Trustee shall
recognize any transfer, mortgage, pledge, hypothecation, order or assignment by
any Participants or Beneficiaries of all or part of their interest hereunder,
and such interest shall not be subject in any manner to transfer by operation of
law, and shall be exempt from the claims of creditors or other claimants from
all orders, decrees, levies, garnishment and/or executions and other legal or
equitable process or proceedings against such Participants or Beneficiaries to
the fullest extent which may be permitted by law. Notwithstanding anything in
Subsection 20(d) to the contrary, in accordance with the provisions of Code
Section 401(a)(13) as amended by the Taxpayer Relief Act of 1997, Plan Benefits
may be reduced to satisfy a Participant’s liability to the Plan due to the
Participant’s conviction of a crime involving the Plan, a judgement, consent
order, or decree in an action for violation of fiduciary standards; or a
settlement involving the Department of Labor or the Pension Benefits Guarantee
Corporation.

 

(e) Applicable Law; Severability.

 

The Plan hereby created shall be construed, administered and governed in all
respects in accordance with ERISA and to the extent not superseded by federal
law, in accordance with the laws of the State of California; provided, however,
that if any provision is susceptible of more than one interpretation, such
interpretation shall be given thereto as is consistent with the Plan being a
qualified employee stock ownership plan within the meaning of the Code. If any
provision of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

 

Section 21. TOP-HEAVY RULES.

 

(a) Purpose and Effect.

 

26



--------------------------------------------------------------------------------

The purpose of this Section 21 is to comply with the requirements of Section 416
of the Code. The provisions of this Section 21 are effective for each Plan Year
beginning on or after the Effective Date in which the Plan is a “Top-Heavy Plan”
within the meaning of Section 416(g) of the Code.

 

(b) Top-Heavy Plan.

 

In general, the Plan will be a Top-Heavy Plan for any Plan Year if, as of the
“Determination Date” (that is, the last day of the preceding Plan Year), the sum
of the amounts in paragraphs (i), (ii) and (iii) below for Key Employees exceeds
sixty percent of the sum of such amounts for all Employees who are covered by
this Plan or by a defined contribution plan or defined benefit plan that is
aggregated with this Plan in accordance with Section 21(d):

 

  (i) The aggregate Account balances of Participants under this Plan.

 

  (ii) The aggregate Account balances of Participants under any other defined
contribution plan included under Section 21(d).

 

  (iii) The present value of the cumulative accrued benefits of Participants
calculated under any defined benefit plan included in Section 21(d).

 

In making the foregoing determination: (i) a Participant’s Account balances or
cumulative accrued benefits shall be increased by the aggregate distributions,
if any, made with respect to the Participant during the 5-year period (or, for
Plan Years commencing after 2001, the 1-year period, except with respect to
in-service distributions, for which the 5-year period shall continue to apply)
ending on the Determination Date, including distributions under a terminated
plan that, if it had not been terminated, would have been required to be
included in the aggregation group, (ii) the Account balances or cumulative
accrued benefits of a Participant who was previously a Key Employee, but who is
no longer a Key Employee, shall be disregarded, (iii) the Account balances or
cumulative accrued benefits of a Beneficiary of a Participant shall be
considered Accounts or accrued benefits of the Participant, (iv) the Account
balances or cumulative accrued benefits of a Participant who has not performed
services for an Employer or an Affiliated Company at any time during the 5-year
period (or, for Plan Years commencing after 2001, the 1-year period) ending on
the Determination Date shall be disregarded and (v) any rollover contribution
(or similar transfer) from a plan maintained by a corporation other than an
Employer under this Plan initiated by a Participant shall not be taken into
account as part of the Participant’s aggregate Account balances under this Plan.

 

(c) Key Employee.

 

In general, a “Key Employee” is an Employee (or a former or deceased Employee)
who, at any time during the Plan Year (or, for Plan Years commencing before
2002, for any of the 4 preceding Plan Years), is or was:

 

  (i) for Plan Years commencing before 2002, an officer of an Employer having
annual compensation greater than fifty percent of the amount in effect under
Code Section 415(b)(1)(A) for any such Plan Year; for Plan Years commencing
after 2001, an officer of the Employer having annual compensation greater than
$130,000, as adjusted from time to time by the Internal Revenue Service;
provided that, for purposes of this paragraph, no more than fifty Employees of
the Employer (or, if lesser, the greater of three Employees or ten percent of
the Employees) shall be treated as officers;

 

  (ii) for Plan Years commencing before 2002, one of the ten Employees who have
annual compensation from an Employer of more than the limitation in effect under
Code Section 415(c)(1)(A) (the defined contribution maximum) for that year and
owning or considered as owning, within the meaning of Section 318 of the Code,
the largest interests in the Employer; provided that if two Employees have the
same interest in the Employer, the Employee having greater annual compensation
from the Employer shall be treated as having a larger interest;

 

  (iii) a five percent or greater owner of an Employer; or

 

  (iv) a one percent or greater owner of an Employer having annual compensation
from the Employer of more than $150,000 (as adjusted by the Internal Revenue
Service).

 

For purposes of this Section 21, the term “compensation” means compensation as
defined by Code Section 414(q)(7).

 

(d) Aggregated Plans.

 

Each other defined contribution plan and defined benefit plan maintained by an
Employer that covers a Key Employee as a Participant or that is maintained by an
Employer in order for a plan covering a Key Employee to satisfy Section
401(a)(4) or 410 of the Code shall be aggregated with this Plan in determining
whether this Plan is top-heavy. In addition, any other defined contribution or
defined benefit plan of an Employer may be included if all such plans that are
included, when aggregated, will not discriminate in favor of officers,
shareholders or Highly Compensated Employees and will satisfy all of the
applicable requirements of Sections 401(a)(4) and 410 of the Code.

 

27



--------------------------------------------------------------------------------

(e) Minimum Vesting.

 

For any Plan Year in which the Plan is a Top-Heavy Plan, the vested percentage
of a Participant’s Accounts shall not be less than the percentage determined
under the following table:

 

Years of Service

--------------------------------------------------------------------------------

   Vested Percentage


--------------------------------------------------------------------------------

Less than 2

   0

2

   20

3

   40

4

   60

5

   80

6 or more

   100

 

If the foregoing provisions of this Section 21(e) become effective, and the Plan
subsequently ceases to be a Top-Heavy Plan, the Participant’s vested Accounts
shall not be reduced, and each Participant who has then completed three or more
Years of Service may elect to continue to have the vested percentage of such
Participant’s Accounts determined under the provisions of this Section.

 

(f) Minimum Employer Contribution.

 

Subject to the following provisions of this Section and Section 21(g), for any
Plan Year in which the Plan is a Top-Heavy Plan, the Employer Contribution
credited to each Participant who is not a Key Employee shall not be less than 3
percent of such Participant’s compensation from the Employers for that year. In
no event, however, shall the total Employer Contribution credited in any year to
a Participant who is not a Key Employee (expressed as a percentage of such
Participant’s compensation from the Employers) be required to exceed the maximum
total Employer Contribution credited in that year to a Key Employee (expressed
as a percentage of such Key Employee’s compensation from the Employers).
Contributions made by an Employer under the Plan pursuant to Participants’
income deferral authorizations shall not be deemed Employer Contributions for
purposes of this Section. For Plan Years commencing after 2001, employer
matching contributions (as defined in Code Section 401(m)(4)(A)) shall be taken
into account for purposes of this paragraph. The amount of minimum Employer
Contribution otherwise required to be allocated to any Participant for any Plan
Year under this Section shall be reduced by the amount of Employer Contributions
allocated to such Participant for a Plan Year ending with or within that Plan
Year under any other tax-qualified defined contribution plan maintained by an
Employer.

 

(g) Coordination of Benefits.

 

For any Plan Year in which the Plan is top-heavy, in the case of a Participant
who is a non-Key Employee and who is a Participant in a top-heavy tax-qualified
defined benefit plan that is maintained by an Employer and that is subject to
Section 416 of the Code, Section 21(f) shall not apply, and the minimum benefit
to be provided to each such Participant in accordance with this Section 21 and
Section 416(c) of the Code shall be the minimum annual retirement benefit to
which such Participant is entitled under such defined benefit plan in accordance
with such Section 416(c), reduced by the amount of annual retirement benefit
purchasable with such Participant’s Accounts (or portions thereof) attributable
to Employer Contributions under this Plan and any other tax-qualified defined
contribution plan maintained by an Employer.

 

28



--------------------------------------------------------------------------------

Section 22. EXECUTION.

 

To record the adoption of this amended and restated Plan, the Company has caused
its appropriate officers to affix its corporate name and seal hereto this 22nd
day of October, 2003.

 

        McGRATH RENTCORP

(SEAL)

 

By:

 

/s/ Dennis C. Kakures

--------------------------------------------------------------------------------

       

Dennis C. Kakures, President

 

29